Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 1 of 52

EXHIBIT A
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 2 of 52

Richard Martinotti

 

 

Page 1
IN THE UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF NORTH CAROLINA
KEKKKKKEKKEAEKEKKHKKKKKEKAK KKK KKK KKEKEKKKKKEKAKKAKKKKAK KKK KKK
BOBBY J. CHOPLIN, )

Plaintiff, )

Vv. ) CIVIL ACTION NO.
INTERNATIONAL BUSINESS ) 1:16-CV-1412-TDS-JEP
MACHINES CORPORATION, )

Defendant. )

KREKKEKEREKEK KKK KK KKK KE KKK KEKE KEKE KK RE KKK KK KKK KKKKKEKAKKKKERK

Video-Recorded 30(b) (6) Deposition
of
INTERNATIONAL BUSINESS
MACHINES CORPORATION
through
RICHARD MARTINOTTI
Chicago, Illinois
October 19, 2017

9:01 a.m. - 2:44 p.m.

 

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 3 of 52

Richard Martinotti

 

 

oO on DA OF WH HB

NPPP RPP PRP BP
QAOo MwA De FWNeH OO

21

10

il
12
£3

14
15
16
17
18
19

21
22
23

25

  
 

 

Page 2 Page 4
1 INDEX
The 30(b)(6) deposition of INTERNATIONAL : i October i 2017 GN
BUSINESS MACHINES CORPORATION through RICHARD 4 RICHARD MARTINOTTI
MARTINOTTI, held at the law offices of: 5 By Mr. Lee........... ..Page 11
6 By Mr. Barnes vePage 192
7 By Mr. Lee... cece Page 195
8
JACKSON LEWIS, P.C. 9 Afternoon Session Commenced.......Page 138
150 North Michigan Avenue, Suite 2500 10
Chicago, Illinois 60601 11
12
13
14 EXHIBITS
Pursuant to Plaintiff Bobby J. Choplin’s 15 EXHIBIT MARKED FOR ID
; i . 16 Exhibit 62 Plaintiff's Rule 30(b)(6) 10
Rule 30(b)6) Notice of Deposition of International Amended Notice of Deposition
Business Machines Corporation, before Pauline M. 17 of IBM, 7 Pages
Vargo, Notary Public and Illinois Certified 18 Exhibit 63 Defendant IBM Corporation's 12
Shorthand Reporter, Illinois CSR No. 84-1753, Objections to Plaintiff's Rule
19 30(b)(6) Notice of Deposition
of IBM, 7 Pages
20
Exhibit 64 Spreadsheet re ELA/large deal 37
21 transactions, IBM-CHOPLIN004266
through IBM-CHOPLINO004271
Exhibit 65 PowerPoint, "Your 2015 Incentive 66
23 Plan Individual Quota Plan (IQP)
- Employees"
24 1BM003725 through IRBM003742
25
Page 3 Page 5
APPEARANCES : Caine
Present on Behalf of the Plaintiff: nuinue
3 EXHIBIT MARKED FOR ID
WHITFIELD BRYSON & MASON, LLP 4 Exhibit 66 PowerPoint, "Incentives 101" 66
$00 West Morgan Strect 1BM003655 through IBM003668
Raleigh, North Carolina 27603 ° - /
919.600.5000 ; Exhibit 67 PowerPoint, "201 5 Sales 66
BY: MATTHEW E. LEE, ESQUIRE, Overview TBM Commarea
matt@wbmllp.com / Software"
1™BM003572 through IBM003654
Present on Behalf of the Defendant: :
Exhibit 68 PowerPoint, “Your 2013 Incentive 87
JACKSON LEWIS, P.C. . ) Plan"
1155 Peachtree Street NE, Suite 1000 1BM003684 through IBM003701
Atlanta, Georgia 30309.3600 10
404.525.8200 2 Exhibit 7 oaeldaaliGacts an oe 87
. ne op 3 jan Individual Quota Plan
BY: JUSTIN R. BARNES, ESQUIRE - Managers"
barnesjr@jacksonlewis.com 12 1TBM003702 through IBM003724
13 Exhibit 70 PowerPoint, "Sales Incentives 89
i . Introduction to IBM Incentive
Videographer: HOOG 14 Plans for Managers," IBM003669
: through IBM003683
Golkow Technologies 15
Exhibit 71 PowerPoint, "What's New in 2015" 93
16 TBM003878 through IBM003883
17 Exhibit 72 PowerPoint, "Why docs itpay 94
to care?"
16 18M004027 through IBM004034
19 Exhibit 73 PowerPoint, "Why docsitpay 98
to care?"
20 1BM003978 through I1BM003992
21 Exhibit 74 7/10/15 e-mail from Martinotti 100
to Moorer, et al
22 TRM000805 through TAM000807
23 Exhibit 75 8/19/15 email from Martinotti 111
to dos Santos, et al ,
24 TBM000209 and IBM000216
25 Exhibit 76 7/13/15 email from Moorerto 115

 

 

2 (Pages 2 to 5)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 4 of 52

Richard Martinotti

 

 

PWN

nu

14

16

17
18

19
20

BWNP

aw

18
19

2c
21
22
23

EXHIBITS
Continued

EXHIBIT

Exhibit 77 E-mail chain, top e-mail sent
7/14/15 from Moorer to Clarke
IBM000811 through IBM000814

Exhibit 78 E-mail chain, top o-mail sent
7/15/15 from Clarke to Moorer
1BM000826 and IBM000827

Exhibit 79 E-mail chain, top e-mail sent 123
8/6/15 from Flynn to Moorer
TBM000906 and IBM000907

Exhibit 80 E-mail chain, top e-mail sent 130
8/27/15 from Moorer to Clarke
TBMO001021 and IBM001022

Exhibit 81 8/21/15 E-mail from Batthany to
Maleki, 1BM000986

MARKED FOR ID
116

ily

134

Exhibit 82 PowerPoint, "February 21, 2015
Business Value Assessment"
1BM004178 through IBM004187

160

Exhibit 83 E-mail chain, top e-mail sent 163
9/15/13 from Madsen to Madsen,
et al , IBM001459 through
IBM001464

Exhibit 84 Opinion in US Court of Appeals,
Fourth Circuit, Jensen v IBM
No 05-1611, 11 pages

Exhibit 85 Complaint in Superior Court of 168
CA, San Francisco County,
Schwarzkopf v IBM, 44 pages

Exhibit 86 Complaint in USDC, Northern
District of CA, Kavitz v IBM
18 pages

Exhibit 87 Complaint in USDC, Northen 171
District of Illinois,
Rudolph v IBM, 52 Pages

166

169

 

EXHIBITS
Continued

EXHIBIT

Exhibit 88 Complaint in Superior Court of
CA, Los Angeles County,
Gilmour v, IBM, 17 pages

Exhibit 89 Complaint in Superior Court of
CA, San Francisco County,
Kemp v, IBM, 16 pages

Exhibit 90 Complaint in Colorado Denver
County District Court,
Geras v. IBM, 2 pages

Exhibit 91 Complaint in District Court,
Douglas County, Nebraska,
Bereuter v IBM, 6 pages

Exhibit 92 Complaint in State Court of
Fulton County, State of Georgia,
Wilson v IBM, 5 pages

Exhibit 93 Complaint in USDC, District of
Maryland, Leslie v IBM, 12 pages

MARKED FOR ID
172

172

173

173

174

176

Exhibit 94 Filings in USDC, District of
New Jersey, Pero v IBM, 25 pages

Exhibit 95 Complaint in Virginia Circuit
Court, Fairfax County
Tang v IBM, 61 pages

Exhibit 96 Complaint in Georgia Superior
Court, Fulton County
Snyder v IBM, 28 pages

Exhibit 97 Complaint in Superior Court of
CA, San Mateo County
Pfeister v. IBM, 16 pages

Exhibit 98 Complaint in USDC, Middle
District of North Carolina
Vinson v [BM, 62 pages

177

178

179

179

180

Page 6

 

 

Page 8
1 EXHIBITS
2 Continued
3 EXHIBIT MARKED FOR ID
4 Exhibit 99 Defendant IBM Responses to 186
Plaintiff's First Set of
5 Interrogatories, 13 pages
6 Exhibit 100 Defendant IBM's First 189
Supplemental Responses to
7 Plaintiff's First Set of
Interrogatories, 6 pages
8
Exhibit 101 Defendant IBM's First 191
9 Supplemental Responses to
Plaintiff's Second Set of
10 Interrogatories, 7 pages
11 x ok #
12
13
14
15
16
17
18
19
20
21
Le
23
24
25
Page 9
1 EXHIBITS
2 PREVIOUSLY MARKED
3 INTRODUCED AT PAGE
4 Batthany
Exhibit 2 Bobby Choplin's incentive plan 62
letter for the first half of 2015
1BM000011 through IBM000015
6
Batthany
Exhibit 3 PowerPoint, “Your 2015 Incentive 70
Plan [ndividual Quota Plan -
Managers"
1BM000074 through IBM000091
9
Batthany
Exhibit 5 1/23/15 E-mail from Batthany to 16
Mid Atlantic Commerce ‘l'eam,
11 et al , IBM000219 and [BM000220
12 Batthany
Exhibit 24 E-Mail chain, top e-mail sent 126
13 8/25/15 from Batthany to Aleardi
[BM001010 through IBM001014
14
Exhibit 43 Achievement Detail Report 149
15 re Bobby Choplin
CHOPLINO0005 and CHOPLINO0006
16
Exhibit 45 Field Management System 133
17 Incentive Statement re Bobby
Choplin, CHOPLINO00016 through
18 CHOPLINOO00019
* ° *
19
20
21
22
23
24
25

 

3 (Pages 6 to 9)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 5 of 52

Richard Martinotti

 

 

Page 10

(Exhibit 62 was marked for
identification, as of 10/19/17.)

THE VIDEOGRAPHER: We are now on the
record, My name is Stephan Hoog. I am the
videographer in association with Golkow
Technologies.

Today's date is October 19th, 2017.

The time is 9:01 a m. as indicated on the

video screen. This videotaped deposition is
being held in Chicago, Illinois, in the matter
of Choplin versus IBM Corporation in the U.S.
District Court, Middle District of North
Carolina. The deponent is Richard Martinotti.

Will counsel please introduce
themselves for the video record.

MR. LEE: I'm Matthew Lee for the
Plaintiff.

MR. BARNES: Justin Barnes for the
Defendant.

THE VIDEOGRAPHER: The court reporter
is Pauline Vargo. Can you please swear in the
witness.

THE REPORTER: Raise your right hand,
please, to be swom.

(The witness was duly sworn.)

Page 11

RICHARD MARTINOTTI,
called as a witness herein, having been first duly
sworn, was examined and testified as follows:
EXAMINATION
BY MR. LEE:

Q. Good morning, Mr. Martinotti.

A. Good moring.

Q. My name is Matthew Lee. I will be
taking your deposition today.

Could you please state your full name
and residential address for the record.

A. Richard Martinotti, M-a-r-t-i-n-o-t-t-i.

I live at 30 East Huron, Chicago, Illinois.

Q. Mr. Martinotti, I'm showing you what we
have marked as Exhibit 62. This is a copy ofa
30(b)(6), a Rule 30(b)(6) deposition notice that we
have issued in this action. Have you seen this
before?

A. Yes.

Q. And do you understand what a
Rule 30(b)(6) deposition is?

A. Yes.

Q. Okay. And you have given several of
these before, haven't you?

A. Yes.

 

|

|

|
|
|
|

 

Page 12

Q. Okay. [understand that you are the
only designee today that IBM has presented; is that
correct?

MR. BARNES: That's correct.
MR. LEE: Okay, okay. Fair enough.
(Exhibit 63 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. Also, we've marked as Exhibit 63 a copy
of objections to this 30(b)(6) notice. These are
objections that IBM has made after we issued the
notice, and I just want to make sure that we have a
clear understanding.

Are you prepared to discuss each topic
on Exhibit 62 except where [BM has objected there
in writing on Exhibit 63 and also indicated it docs
not intend to produce a witness?

A. Yes.

Q. Can we rely on your answers and
statements today as the answers and statements of
IBM?

A. Yes.

Q. Mr. Martinotti -- I'm pronouncing that
right?

A. You're good.

Page 13

Q. Great.

A. Close.

Q. Okay. Would you agree that IBM has an
obligation to be honest with its sales
representatives?

A. Yes.

Q. Would you agree that IBM has an
obligation to be honest with its sales
representatives about their compensation?

A. Yes.

Q. And compensation includes commissions
for sales representatives at IBM, doesn't it?

A. Yes.

Q. Would you agree that IBM has an
obligation to treat its sales representatives
fairly?

A. Yes.

Q. Would you agree that IBM has an
obligation to be clear with salcs representatives
when it explains the terms of their compensation?

A. Yes.

Q. Would you agree that giving
contradictory information to sales representatives
is not being clear with them?

MR. BARNES: I'm going to object to

 

4 (Pages 10 to 13)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 6 of 52

Richard Martinotti

 

 

Page 14

the form of that question.
BY MR. LEE:
Q. You can answer.
MR. BARNES: Go ahead.
THE WITNESS: Repeat the question.
I'm sorry.
BY MR. LEE:

Q. Sure. Would you agree that giving
contradictory information to sales representatives
about their compensation is not being clear with
them?

MR. BARNES: I'm still going to object
to the question, but go ahead and answer.
BY THE WITNESS:
A. I would say yes.
BY MR. LEE:

Q. Would you agree that IBM has an
obligation not to mislead its sales representatives
about their compensation?

A. Yes.

Q. And would you agree if IBM becomes aware
that sales representatives are confused about their
compensation or misunderstand the terms of the
plan, IBM has an obligation to make reasonable
efforts to clarify the plan?
Page 15

A. Clarify it with the individual, yes.

Q. Why do you make that qualification?

A. Aside from the fact that -- I mean, you
know, to me I -- it's -- as the employee -- we've
got 400,000-plus employees, so if we have an
employee that has a question, I would expect his
first-line manager to be able to explain the sales
plan to the employee, yes.

Q. Mr. Martinotti, would you agree that
it would be wrong for IBM to profit from sales
representatives’ confusion about its compensation
plan if IBM is aware of the confusion and doesn't
try to address it?

MR. BARNES: I'm going to object to
that question.
BY MR. LEE:

Q. You can answer.

A. I would say yes.

Q. Mr. Martinotti, would you agree that
it's reasonable for sales representatives to rely
on what IBM tells them about their compensation
plan?

A. Yes.

Q. When explaining his compensation plan
for the first half of 2015, IBM represented to

 

 

Page 16

Bobby Choplin that his earnings opportunity remains
uncapped. Is that your understanding?
MR. BARNES: I'm just going to object
to that question.
MR. LEE: I can rephrase it.
BY MR. LEE:

Q. Would you agree that IBM represented to
Bobby Choplin when explaining his compensation for
the first half of 2015 that his earnings
opportunity remains uncapped?

A. [can't tell you specifically what the
conversation that they had between the two of them,
but I know that we have education packages that the
managers are given to review with their employees.

Q. And I just need to make sure that this
is entirely clear because this is an important
aspect of the case that's being litigated right
now. You understand that, don't you?

A. Yes.

Q. I'm showing you what we have previously
marked as Exhibit 5.

MR. LEE: Justin, I think you --
MR. BARNES: I've got a copy.
MR. LEE: Okay, okay.

Page 17

BY MR. LEE:
Q. Have you seen this before?
A. Yes, [ have.

Q. Okay. Do you recognize the chart that's
included in Exhibit 5?

A. [recognize it from this note, yes.

Q. What do you mean?

A. Yeah, I recognize it because it's
embedded in this note. Yes, I recognize this
document.

And you have seen this e-mail before?
Yes.

So that's how you recognize the chart?
Yes,

Have you ever seen it anywhere else?

We have it in our education packages.
Okay. And this is an e-mail that Tom
Batthany sent to his team, which includes Bobby
Choplin, on January 23rd, 2015, is it not?

A. Commerce team, Bobby Choplin, Jean, yes.

Q. And this is an effort by Tom Batthany,
Bobby Choplin's first-line manager, to explain his
compensation plan to him for the first half of
2015; is that correct?

MR. BARNES: I'm going to object to

DPOF OPH

 

5 (Pages 14 to 17)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 7 of 52

Richard Martinotti

 

 

Page 18

that question, but go ahead.
BY MR. LEE:

Q. You can answer,

A. Yes.

Q. When Tom Batthany sent this e-mail, he
was doing his job, wasn't he?

He was explaining, yes.

Okay. He was explaining --

Yes.

. --the compensation plan, which is part
of his job, right?

A. Yes.

Q. And if you look down in the chart that's
copied there, this chart is -- under "Earnings
Opportunity," do you see that?

A. Um-hmm, yes. I'm sorry.

Q. ‘The fourth bullet point, could you read
that, please.

A. "Earnings opportunity remains uncapped."

Q. Okay. So you would agree that IBM when
explaining his compensation plan for the first half
of 2015 represented to Bobby Choplin that his
eamings opportunity remains uncapped, wouldn't
you?

A. Correct.

O>O>

Page 19

Q. Would you also agree that IBM
represented to Bobby Choplin regarding his first
half of 2015 compensation plan that payments were
uncapped?

A. Correct.

Q. So would you agree that IBM had an
obligation not to cap Bobby Choplin's earnings
opportunity?

A. Yes.

Q. Would you agree that IBM had an
obligation not to cap Bobby Choplin's payments?

A. Correct.

Q. Mr. Martinoiti, could you tell me a
little bit about -- you work for IBM, right?
Correct.

How long have you worked there?

38 years.

That's a little while.

Unfortunately.

Have you ever worked anywhere else?
No. Right out of college.

Right out of college, straight to IBM?
Yes.

Have you always lived in Chicago?
No.

POPOPOPO POS

 

Page 20

Q. Okay. Tell me about where you went to
school. Just pretend that we are at a cocktail
party and you are telling me a little bit about
your background, where you went to college, what
you majored in and then what you did when you got
out in the working world.

A. Four years over at Illinois State
University over in Bloomington-Normal, Iinois, BA
in administration and finance. I graduated during
the fall semester, and then in February of '79 I
joined IBM. I was in the -- in a IBM Chicago
office for 2 years, then went down to Bloomington,
Illinois, for 4-1/2 years on the State Farm
account; then went back to Chicago for two years;
then went to Blooming- -- or Peoria, Illinois, for
six years; then two years in Springfield, one year
in St. Louis; and then I was back here in Chicago
for the rest of the time.

Q. Okay. Take me through what your
positions were. Have you ever had a sales
position?

A. Notasales position.

Q. Okay. I'm sorry. I jumped in,
interrupted myself with another question.

So you never had a sales position. Take

Page 21

me through your positions at IBM.

A. Administration and then finance.

Q. Okay. What does that entail?

A. Administration; in the carlicr part of
my career I managed the administrative staffs, the
asset staffs that were originally housed here in
each of the offices. They did all of the ordering
of the products; I'm doing all of the compensation
calculations and accounts receivable, then moved
into the finance side of it, which was more focused
on going through and dealing with the quotas, the
budgets and compensation.

Q. Okay. And part of your job today is to
review commissions to determine whether they are
appropriate for sales representatives; is that fair
to say?

A. Idon't review them. I implement the
programs for the review process. So, what I will
do is I will manage the -- the process, the
physical review, the physical determinations of
decisions are done by the line management, the line
sales management; and then I wil! implement based
on what they come forward with.

Q. Who is included in the line sales
management?

 

6 (Pages 18 to 21)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 8 of 52

Richard Martinotti

 

 

Page 22

A. So the line sales management would be
the first line manager, the second line manager of
the sales individual and their senior executive
staff.

Q. And so that would depend on what
department it was in?

Um-hmm.

Ts that a yes?

Oh, I'm sorry. I apologize.

That's fine.

Yes.

. Nota problem at all, and I'm not trying
to be rude when I say that. I just want to try
and --

A. I getit. I forgot, yeah.

Q. And so for Bobby Choplin, his first line
manager was Thomas Batthany, correct?

Yes.

The second line manager was --
Haleh.

-- was Haleh Maleki?

Halch, yeah. I caught it, sorry, ycah.
I got corrected on that.

Well, sorry, yeah.

No, that's okay.

OPoPrer

QOPOPH POP

A. And then Sean Flynn. Well, so Sean
Flynn is the Commerce senior executive within North
America. He runs the brand. He -- the sales
teams, the brand sales teams dotted-line into Sean.
And by "dotted line," I say they have directional
and review and HR, you know, type responsibilities.

And then within the branch or the region

that they are in back in that terminology, back in
2015, Mid-Atlantic, he reported up into the sales
Management team, which is Randolph Moorer.

Q. Okay.

A. And then Randolph reports up into John
Dunderdale.

Q. And so the way I understand your
testimony is you don't exercise any judgment about
what somebody should or should not get paid; is

that fair to say?

A. Cortect.

Q. Wha does?

A. The line management that I just
described.

Q. Allofthem?

A. They all have a piece of it. The
primary or the starting point is the first line
manager, and that first line manager then takes

 

Page 24

advice and counsel from, you know, his senior
executives.

Q. Where did the buck stop with respect to
the decision on Bobby Choplin's BB&T commissions?

A. For this specific, this account level
inspection program, it was John Dunderdale.

Q. Okay. When you say “account level
inspection program," that sounds like a specific
term. Is that correct?

A. It's -- it's just a title for the
inspection program that was in place for this
specific situation.

Q. Okay. Is that the significant

transactions --
A. Yes.
Q.  -- review process?
A. Yes.

Q. Okay. Are there other types of review
processes aside from the significant transactions
review?

A. Aside from that account level inspection
program, there is a number of different significant
transaction reviews. They are all part of that
umbrella, but yes, there is a number of inspection
programs that we had in place in 2015.

Q. Can you help me understand how those all
work together?

A. They were in place for specific
situations. So, as an example, the account level
inspection program looked at significant large ELA
business activity versus we have the absolute sales
plan and we had a review within the absolute sales
plan process.

We have a review in the -- what we call

the SaaS or Software as a Service's business,
because in the case of the Software as a Services,
SaaS, business, thal was a brand new business for
us; and we want to -- wanted to ensure that the
program as we built it was -- was being
implemented, so that was the inspection.

Q. Anything othcr than thosc three types
that you've discussed?

A. There is a number of inspections that
are done outside of the software organization.
Those three that I've highlighted were specific to
the software business.

Then, on a broader scale, the business

does what's called an out-of-range review with
their first line managers. If someone is
significantly out of a range within, you know, a

 

7 (Pages 22 to 25)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 9 of 52

Richard Martinotti

 

 

Page 26

specific month of achievement, it triggers a review
and, you know, the business asks the first line
manager just simply to go through and ensure that
there is no anomalies; there is no, you know — you
know, situations whereby the quota was wrong, the
revenue was wrong, the territory was set up
incorrectly in the sense that, you know, Rick
Martinotti should not have been assigned to Acme
Paint and he got Acme Paint incorrectly, that type
of situation.

Q. Okay.

A. So as to then, you know, avoid going
through and inadvertently paying Rick Martinotti
for Acme Paint, you know, that type of deal.

Q. And that's the out-of-range review
process?

A. Those are the -- yeah, yeah,

Q. So there are four different type of
inspection processes that relate to commissions:
the account level inspection program, the absolute |
sales plan process, the SaaS business review and
out-of-range review?

A. Correct.

Q. And the account level, that's the one |
that relates to significant transactions, right?

 

A. All of them relate to significant |
transactions. You know, again, in the sense of the |
out of range, again, like I said, that Acme Paint
transaction could have been the driver that brought
that person out of range and Acme Paint should not
have been assigned to Rick Martinotti. That is a
significant transaction that needed to be addressed
and needed to be corrected.

Q. What is a significant transaction? How
is that defined?

A. It's based on the territory and based on
the circumstances. So, in the case of the account
Icvel inspection program, we look at transactions,
ELA transactions within North America, the North
American region at $10 million or greater.

However, the line management, the
regional VP has the ability to go through and
request a review that's, you know, less than that.
They have the ability to go through and request it.
So, you know, it's circumstance — it's based on
the circumstances of that specific situation.

Q. Coulda review ever be triggered just by
someone feeling like, wow, that sales rep is going
to make a lot of money this period?

A. No. I mean -- | mean, in the case of

 

Page 28

the account level inspection, as an example, you
are tending to go through and do the situation
because of it's a complex transaction, there is
multiple people there, and you are wanting to
ensure that the representation and all of the
particulars are correct.
In the case of the out-of-range
situation, that's not triggered by the first line
manager. That's just triggered by the fact that
the circumstances, that the roll-up of the revenue
achievement is calculated to be out of range.
In the case of the SaaS situation,

that's triggered -- originally it was triggered at
being 250 percent of plan. It was raised to 400
percent of plan. But, you know, there is various
types of, you know, rationales or triggers.

Q. Are sales reps told that these 250
percent or 400 percent thresholds exist?

A. Yes. They are aware of it.

Q. How do you know that?

A. It's the first line managers in the --
it's the first line managers and the second line
managers communicating that to the reps, and my
conversations with the second line managers and the
regional VPs have stated that, you know, that they

have said that to them.

Q. Is it in -- are those thresholds
explained to sales representatives in any of the
written materials?

A. No. The programs themselves are
specific to the year, you know, but the significant
transaction statement is specifically highlighted
and reviewed because it's embedded in the IPL.

Q. Okay. Is the significant transactions
language included anywhere besides the IPL?

A. Inthe -- there is education packages,

No. I would have to go and look. I believe that,

you know, in the case of the management, you know,
correspondence, yes. It's built into the

quota-sctting guideline statement. It's built into

the management -- on the manager instructions, the
MIOG. So, from a manager's perspective, yes, there
is further documentation and correspondence with
regards to significant transaction, you know, and
what that means, you know, the scope of it.

Q. Okay. Can you point to a document that
was given to Bobby Choplin that references the
significant transaction provision aside from the
IPL prior to the BB&T deal being closed?

A. I--Ican't, no.

 

 

8 (Pages 26 to 29)

Golkow Litigation Services - 877.370.DEPS
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 10 of 52

Richard Martinotti

 

 

Page 30

Q. So, Mr. Martinotti, what is your title
right now at IBM?

A. Finance manager, software.

Q. Okay. Who is your boss?

A. Scott Goodwin.

Q. Who is Scott Goodwin's boss?

A. Cynthia Alexander.

Q. Is John Dunderdale anywhere in that
line?

A. No. John is line sales. Scott, myself

and Cynthia are finance.

Q. Give me a brief description of what your
responsibilities are as the finance manager,
software.

A. So, I manage a team that deals with the
quota modeling and the revenue recognition and then
the commission. I'm a commissions interface for
our incentives team down in Brazil.

Q. Do you work closely with the team in
Brazil?

A. Yes.

Q. Have you ever been down there?

A. Unfortunately not. They don't ict me.
You know, even my, you know, direct reports, Sharon
who reports in to me has been down there, but I

Page 31

 

have not been having the opportunity to get down
there. Even for the Olympics -- even for the
Olympics they did not find a reason for me to get
down there.

Q. We will put a formal protest on the
record here.

MR. BARNES: Yeah, seriously.

A. Exactly.

Q. Since we started talking about this a
little bit, ] want to go ahead and dig into these.

Before J do that, Mr. Martinotti, how
many depositions have you testified in?

A. This will be my fourth.

Q. Okay. Because I think my records
indicated you testified at the Kravitz [as
pronounced] -- in the Kravitz case, the Schwarzkopf
case, the Wilson case and then this would be the

fourth deposition?
A. Yes.
Q. Does that sound right?
A. Yeah.

MR. BARNES: Kavitz, K-a-v-i-t-z?
MR. LEE: That might be it.

THE WITNESS: Yeah.

MR. LEE: Did I say that wrong?

 

Page 32

MR. BARNES: I think you said

"Kravitz," but I'm pretty --

MR. LEE: Like Lenny?
MR. BARNES: I'm pretty sure it is

"Kavitz."

THE WITNESS: It is “Kavitz," but [
kind of figured that's what you meant, yeah.
BY MR. LEE:

Q. Okay. Have you been -- are you aware of
any other lawsuits involving a software sales
representative that have been filed and relate to a
commission payment dispute?

A. Yes.

Q. Tell me about what commissions lawsuits
you are aware of.

A. Well, I shouldn't say lawsuits. I just
know that they're -- I have been notified to hold
archived documents. So, whether or not it is ina
lawsuit, you know -- you know, nature at this
point, I can't tell you that, but I do know that I
have two individual, you know, requests to hold
documentation.

Q. How many times has IBM been sucd, to
your knowledge, relating to commissions payments?

A. Oh, I don't know. Honestly, I don't

Page 33

know.

Q. How many are you aware of?

A. Well, these four. [ have been aware of
requests for holding documentation that never went
-- or al least asked me io do a deposition against,
so I don't know if it ever, you know, went further.

Q. How many times has that happened?

A. Probably three or four times.

Q. Are you aware of any times where someone
has threatened to file a lawsuit against IBM with
respect to a commissions payment but it didn't end
up with a letter asking to preserve documents or a
filed lawsuit where you gave a deposition?

A. Are you asking whether or not I know of
a person saying that "I'm going to sue you" but
never does?

Q. Right.

A. Yeah. I mean, people, you know, spout
out things like that, you know, time and time
again. Right?

Q. Imean, does that happen all the time?

A. Well, I mean, I wouldn't say it happens
all the time, but it is no different than, you
know, a person having an argument and saying, you
know, "I'm gonna shoot you" or something. I mean,

 

9 (Pages 30 to 33)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 11 of 52

Richard Martinotti

 

 

Page 34

you know, people have offhanded comments all the
time, so I'm not sure where that one is going,
where that question is going.

Q. [just want to know how many times you
are aware of someone threatening to file a lawsuit
or even being upset about a decision on their
commissions payment.

A. Let's put it this way: I have been
witness, I have been, you know, on the phone having
conversations with a number of salespeople who have
been upset and had to be -- you know, we had to
talk it further and to get more clarity. So, I've
had conversations in that sense of the word. I've
had a number of those conversations.

Q. Okay.

A. And I've had a number of conversations
whereby once we've had more clarity for them, they
basically came off the ledge. Let's put it that
way.

Q. Would it be fair to say that they
misunderstood IBM's policy with respect to payment

of commissions?
A. There is, you know, misunderstanding,
yeah,

Q. Is it common for sales reps to

Page 35

misunderstand this significant transactions review
and the rights that IBM claims to have reserved?
MR. BARNES: I'm going to object to
that question, but go ahead.
BY THE WITNESS:

A. The issue was it wasn't really
surrounding significant transactions. The
questions were about whether or not they were, you
know, compensated on a specific set of products or
how their -- their, you know, acceleration should
be, you know, brought forward. There was a wide
range of rationale behind why people were confused;
let's put it that way.

BY MR. LEE:

Q. The lawsuits have all dealt with this
significant transactions review and adjustments
made under that, right?

A. For the four, yes,

Q. Okay. And then the three or four others
where you received a letter, do those all relate to
the significant transactions review and commissions
adjusted under that provision?

A. Ofthe letters that I got that says
hold, all it says is just hold. It doesn't tell
me, you know, the rationale of what they are doing

 

 

Page 36

or, you know, what's happening. It's just that I'm
supposed to hold documentation.

Q. But you would have been involved in the
review of those commissions for whatever sales rep
it related to, right?

A. I would have handled them. I would have
implemented, you know, the situation, yeah.

Q. And so you would know who it related to
and have knowledge about under what provision the
commissions were adjusted, wouldn't you?

A. I would say if I'm close enough to that
specific branch office or that specific sales team,

I would know. But there is, you know, over 3,000
people that we have got in North America, so do I
know each and every one of them? No.

Q. I don't mean to say that. Well, is it
common for IBM to conduct a significant
transactions review and make an adjustment with a
lower commissions paid?

A. I would put it this way: It is in the
case of the account level inspection, any time we
did a -- we had an ELA that was 10 million or
greater, we did do an account level inspection.

Did we go through and adjust anyone within that --
within each and every one of them? No. There were

Page 37
a number of them, of the inspections that we went
through and reviewed and released in full.

So, I mean, to the point of, you know,
the fact that we did a review didn't necessarily
mean that automatically it meant that somebody was
adjusted.

Q. Okay. We have received a spreadsheet
from IBM's counsel that identified commissions
adjustments from 2013 through 2015. Did you assist
in the preparation of the spreadsheet?

A. Show me which one you are talking about.

MR, LEE: T will mark it and give it
to you.
(Exhibit 64 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. Iam showing you what [ have marked as
Exhibit 64.

A. Okay. This is a spreadsheet that I put
together for myself, yes.

Q. Okay. When did you put this together?

A. I started keeping track of it back in,
as you see here, in 2013.

Q. Okay. So you didn't -- you didn't
create this for this lawsuit?

 

10 (Pages 34 to 37)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 12 of 52

Richard Martinotti

 

 

Page 38

A. No.

Q. Okay. What does this show?

A. What this shows is it's a summary of
the ELA transactions that we did go through and
implemented an account level inspection program on.

Q. So these are only ELA transactions?

A. These are ELA or large deal. I want to
distinct that, because not all of our activity
here, if it was a large deal, single, you know,
product, it's not an ELA, but if it is still over
10 million, we will go and review it.

Q. Okay. So as we were discussing before,
of those four different types of review, this would
be all account level inspection reviews?

A. Yes.

Q. Okay. So it's not absolute sales plan
review, it's not a SaaS business review and it's
not an out-of-range review, right?

A. Correct, not this spreadsheet, right.

Q. Right.

A. Correct.

Q. And this, to me, it looks like it is
organized by account, if I look at the second
column. Is that correct?

A. Yes. So, it's summarized by quarter and

Page 39
then by account and then total revenue of the
transactional revenue that we recognized, the
commissions that were calculated against that total
revenue, any kind of commission holdback that was
identified or requested, the net commissions that
were released and then simply the E/R, the expense
versus the revenue.

Q. Why did you create this spreadsheet?

A. I've always -- I would get periodically
questions about a specific transaction or, you
know, on average, you know, how many did we do,
things of that nature, so for ease of use, instead
of me going and pulling all my paper records, I
started doing a summary spreadsheet offline.

Q. Okay. And you said you started in the
first half of 2013, not before?

A. Correct. We have been doing this since
2009.

Q. I'm sorry?

A. We have been doing account level
inspections since 2009.

Q. Okay. Why was that implemented in 2009,
if you know?

A. Just because the ELA activity was --
that contract was a significant revenue and sales

 

 

Page 40

plan driver starting in 2009, so we wanted to start
going through and just reviewing and ensuring.

Q. You said "that contract." What are you
referring to?

A. The ELA contract.

Q. Oh, okay. Was there already an existing
program for reviewing large deals?

A. There were different reviews, correct,
but they were -- they were more done by a given
region; and what we did back in 2009 was we
consolidated it at the North America level for, you
know, a consistency approach.

Q. And so you didn't start a spreadsheet
like this in 2009, though; is that your testimony?

A. Correct, I did not.

Q. And what sparked it in the first half of
2013?

A. Just the fact that, you know, it was one
more request and it's like, okay, from now on I'm
going to, you know, make my life easier instead of
having to continue to go back into all of my
records.

Q. Okay. How did you gather this
information?

A. By the fact that as I started with the

account level inspections in first quarter, I

created the spreadsheet, and then as, you know, the
sales plan, the six-month sales plan goes through,
you will have first half, second half for a given
year, then you'll have the following, you know; and
all I do is copy/paste the -- you know, the

template over and so that's all this is.

Q. Okay. Has IBM produced this in any
other lawsuits?

A. I don't believe so. This was the first
time I've provided it to, that I was asked if] had
it, yeah.

Q. Has IBM produced the information that's
on this sheet in another format in any other
lawsuits?

A. [--I don't -- I don't know.

Q. Is there any information on your
spreadsheet that's not included on Exhibit 64?

A. Outside of the redacted names, the
account names, no.

Q. Okay. So I went through and I totalled
up the net holdback commissions. Do you have any
reason to disagree or dispute that the total of net
holdback commissions for the first half of 2013 is
2,793,570 — I'm going to get that out right -- is

 

11 (Pages 38 to 41)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 13 of 52

Richard Martinotti

 

 

Page 42

$2,793,575?

A. [ don't, because there is a 600,000 -- I
would have to add it up myself. There is 400,000
and 600,000, so that in itself is a million, so I
can see where it can be 2 million, over 2 million.

Q. And tried to think of an easy way to
do this, and the best I could come up with was for
me to add it all up. So, I'm only asking if the
number looks right to you. Obviously if I made a
math error or something like that, we can figure
that out. Okay?

A. Okay.

Q. So for the second half of 2013, do you
have any reason to disagree that the total of net
holdback for that period was $8,307,299?

A, Try that one again. You -- I think
you've missed --

MR. BARNES: He said second half of

‘13, I think is what he said.

THE WITNESS: Oh, second half? I

didn't hear the second half. I heard '13.

Okay.

BY MR. LEE:
Q. Yeah.
A. So, yeah. Well, again, there is 2, 3,

Page 43

4. There is 4 million right there. 8 million.
Q. That's right, 8.3.
A. I'll take your word for it. I didn't —
you know, I didn't summarize it, obviously. That's
not something that I was dealing with. But on the
other hand, you know, there is the net commissions
along with the -- the total commissions as well.
Q. That information is there too.
A. Yeah.
Q. Lagree. I'm just asking the total of
net holdback, if you have any reason to dispute
that total, 8.3 million.
‘ MR. BARNES: Let me just interject.
Do you want to — do you want me to
double-check your math during a break and then
we can just stipulate what the totals are? Do
you think that would be easier? I mean —
MR. LEE: Whatever makes you
comfortable. That's my sole purpose, is to
find out what the total is, so however you
guys would feel most comfortable doing that.
MR. BARNES: I just think that would
be more efficient than asking Rick to do the
math in his head. I'm happy to total them up
on my end, we can compare the numbers during a

 

 

Page 44

break, and then when we go back on the record
we can...
MR. LEE: Let's go off the record.
THE VIDEOGRAPHER: Going off the
record at 9:43 am.
(Discussion was had off the
record.)
THE VIDEOGRAPHER: We are back on the
record at 9:49 a m.
BY MR. LEE:

Q. So we've just spent some time off the
record making sure that all of my math here is
correct totalling up the column Net Holdback. I
want to start over just so we can make sure it is
cohesive here.

So for the first half of 2013, looking
at the first page of Exhibit 64, the total net
holdback -- and that's commissions that were not
paid to sales representatives on this deal,
correct?

A. On that specific deal, yes.

Q. Okay. So the total commissions that
weren't paid was $2,793,575, correct?

A. Correct.

Q. The total commissions that were not paid

Page 45
in the second half of 2013 is $8,307,299, correct?

A. Correct.

Q. And the total commissions that were not
paid in the first half of 2014 is $4,813,120?

A. Correct.

MR. BARNES: Total commissions on that
spreadsheet.
MR. LEE: Right.
MR. BARNES: Right.
BY MR. LEE:

Q. Okay. And then the total commissions on
(he spreadsheet (hat were not paid for the second
half of 2014 is $4,930,931, correct?

A. Correct.

Q. And then the total commissions that were
not paid in the first half of 2015 is $20,293,476;
is that correct?

A. Correct.

Q. And that was the period that Bobby
Choplin's commissions were capped; is that correct?

A. That was where Bobby Choplin's
commissions were adjusted.

Q. Okay. So not capped; that's different?

A. I consider that to be adjust- — being
different. It's not capped. It's adjusted.

 

12 (Pages 42 to 45)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 14 of 52

Richard Martinotti

 

 

Page 46

Q. Okay. I want to ask you a little bit
more about that later, but let me go through this.

A. Okay.

Q. With this, we got the right period;
that's the period that has given rise to this
lawsuit, right?

MR. BARNES: For the BB&T deal at
least.
MR. LEE: Right.
BY THE WITNESS:

A. Right, of which there are three
significant transactions in here that are driving
that, but BB&T is not the driver of the 20.29 of
holdback, if that's what you are asking.

BY MR. LEE:

Q. Well, which one of these is the BB&T
deal?

A. It's highlighted there. It's the fourth
or fifth one from the bottom. One, two, three,
four, five and the bottom. Look over to your left.

Q. Oh, I'm sorry. It actually says "BB&T."
Okay.

MR. BARNES: We redacted everything
but BB&T, so...
MR. LEE: Got you, got you. I think I

probably just didn't get a color copy or

something from my office. That's all right.

Okay.

THE WITNESS: So of the 20.3, 670 or

700,000 was attributed to BB&T.

BY MR. LEE:

Q. Okay. And I think that was from two
people, right?

A. Yes.

Q. We will go into that more later.

So in the second half of 2015, the total
commissions that were not paid is $2,230,347,
correct?

A. Yes, correct.

Q. And so for that threc-ycar period that's
shown on Exhibit 64, the total commissions that IBM
elected not to pay is $43,368,748; is that correct?

A. And IBM found issues, anomalies that
drove us to hold back 43 million 368. That's how I
would address it.

Q. Okay.

A. Okay.

Q. And I understand that's how you would
phrase it, that’s the -- you are putting the reason
into your response, but the fact remains that IBM

 

Page 48

elected in its own judgment not to pay these
commissions to its sales reps, correct?

A. Correct, because we didn't consider it
to be correct commissions to be paid, right.

Q. And the total of that for three years is
over $43 million, right?

A. 43 million 368, yep.

Q. Okay. That's a significant amount of
money, isn't it?

A. Butif you tum around and look at how
much we went and actually released, it's much
larger. I would say that compared to what we
actually -- net commission or total commission,
it's over $100 million probably.

Q. Okay. Well, that wasn't my question.

My question is, is $43 million a significant amount
of money to IBM?

A. Weare a $100 billion corporation, so 43
million -- 43 million to me is significant, but my
point is when you say, when you ask me personally
is 43 million significant, I say "compared to," and
that's why I keep on saying I would go through and
say 43 million compared to the total net
commissions. If the total net commissions is 100
million or the total commissions was 143 million,

Page 49
then I would say that, yes, we went through and
held 43 million but we released still $100 million
worth of commissions. You see what I'm saying?

Q. Well, even under your cxamplc, I mean,
that's almost a third of the money would be held
back. That's not significant?

A. But what it's also saying is a third of
that commissions for whatever reason should not
have been generated to begin with. The IBM
management staff through their review determined
that there was $43 million worth of commissions in
a calculated format that had an anomaly that had an
issue: the wrong quota was there, the wrong
territory was there, the people that were assigned
were not the right people that should have been
assigned, the work contribution wasn't there.

There is a lot of different reasons. That's why
the account level inspection program was put into
play.

Q. Okay. And you understand you are here
testifying on behalf of IBM today?

A. Exactly, and that’s why I'm trying to do
that distinction. From an IBM point of view, IBM
is going through and looking at, has that
inspection program in place to go through and say,

 

13 (Pages 46 to 49)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 15 of 52

Richard Martinotti

 

 

Page 50

okay, I have a significant transaction. In that
significant transaction, all I'm trying to do is to
ensure that what is calculated should be released.
Not every one of the transactions had a
holdback, and so consequently, those were reviewed
and were determined to be released, so those were
fine. There were others that had some form of an
anomaly, and because of that anomaly, there was an
adjustment that was made. That's me from an IBM
point of view.
Q. Mr. Martinotti, this is going to be a
long day if we don't focus on the question that was
asked and answer the question.
A. Okay. I'm sorry.
MR. LEE: Could you read my question
back, please.
THE REPORTER: The most previous
question was --
MR. LEE: Yes.
THE REPORTER: -- "Question: Okay.
You understand you are here testifying on
behalf of IBM today?”
MR. BARNES: Which he answered.
BY MR. LEE:
Q. And your answer to that is what?

Page 51

A. Yes.

MR. BARNES: Read his answer back.
MR. LEE: Okay, I would rather move

on with the day.

MR. BARNES: Okay. He said yes, so...
MR. LEE: Okay, and then a lot of

other stuff, and what I'm trying to do is,

let's focus on answering the question; and I

am fine with you explaining your answer as

much as you feel necessary, but if you could

focus on the question that I've asked you, I

would appreciate that.
BY MR. LEE:

Q. So, for IBM, what I'm asking you is, is
$43 million a significant amount of money to IBM?
Yes or no.

MR. BARNES: Asked and answered. Go
ahead.

A. AsI stated, IBM — from an IBM
perspective, we are a hundred billion dollar
corporation. Compare 43 million to a hundred
billion dollars. It's money, but it's -- it's
compared to a hundred billion dollars. That's IBM.
BY MR. LEE:

Q. So is that no?

 

 

Page 52

A. I would say no.

Q. But you would agree that $43 million is
significant to the sales representatives who were
involved in these deals, right?

A. Yes,

Q. So the first half of 2015 represents
almost half of the commissions held back over these
three years, Why is that?

A. Let's see. There are three
transactions, four transactions that had
significant holdback and to the point where it
looks like the entire team was held such that it
was determined that the entire team was incorrectly
being considered for commissions.

Q. Which deal was that?

A. I--so there is the 2.3 million against
the 3.9, is what I'm looking at; the 4 million
against the 4.6 up above, right here. See that?

Q. Okay.

A. And then there is the 6.5 against the
13. The only reasons why we would have that
significant of a holdback would -- in my
recollection would be the fact that there were
significant people that were associated originally
to the transaction that were removed because they

Page 53
were deemed incorrectly assigned or associated, and
SO it was a false read in the sense of the original
commissions.

So here is a primary example of why it
was important to go through and do the account
level inspection. So let's take the 4 million, the
4.6 versus the 4.1. There is obviously -- of that,
say there were 50 people on that original
calculated commission release. It looks like only
about two or three people were recognized
ultimately to be released and that all the rest of
them were -- were held up.

And so that's, you know, again my
purpose of why [ keep on stipulating we are dealing
with reviewing the anomalies.

Q. Okay. And are you speaking from a
specific memory of these transactions?

A. No. I'm just looking at, you know, the
data that's here right now, and my recollection
would be that that would be the -- in my
estimation, that would be the reason why that's --
that's being reflected that way.

Q. Again, and that may or may not be
correct?

A. Without my going back and researching,

 

14 (Pages 50 to 53)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 16 of 52

Richard Martinotti

 

 

Page 54

yeah, | don't know.

Q. Okay. Mr. Martinotti, what did you do
to prepare for today's deposition?

A. I reviewed my archives. I sat down with
legal.

Q. You reviewed your archives. What did
that include?

A. I was asked to go through and review my
archives and pull whatever information I had on
this situation, so I did that.

Q. Did you review any document that has not
been produced in this litigation?

A. Not to my knowledge, I mean.

Q. Okay. Did you speak with anyone aside
from an attorney?

A. No.

Q. Did you speak with any witnesses,

Tom Batthany, Haleh Maleki, anyone who would have
personal knowledge of interactions with Bobby
Choplin?

A. No.

MR. BARNES: And you are talking to
prepare, right, not just generally has he ever
spoken with them?

Page 55

BY MR. LEE:

Q. Right, to prepare for today.

A. Oh, I'm -- yeah, correct.

Q. To be ready to answer questions on
behalf of IBM, that's what I was referring to.

A. No. I was instructed not to in that
sense of the word. I was supposed to keep this
confidential and only to myself.

Q. Who instructed you not to?

MR. BARNES: Let's make sure we don't
disclose any communications that you've had
with counsel, so...

THE WITNESS: Okay. Sorry.

MR. BARNES: If you can answer that
question without disclosing attorney-client
communications, you can go ahead and answer
it. Otherwise I would instruct you not to
answer the question.

THE WITNESS: I will leave it at that.

BY MR. LEE:

Q. Okay. So is it your response is you
cannot answer my question without disclosing or
potentially disclosing attorney-client privileged
information?

A. Correct.

 

Page 56

MR. LEE: I'm ina little bit of a
pickle here because I don't know -- like I
think I could ask who he met with.

MR. BARNES: Oh, yeah. No, I don't
disagree with that. I just --

MR. LEE: I thought that's what I
asked. Maybe not.

MR. BARNES: No. You asked him who
told you not to...

MR. LEE: Okay. I get it.

MR. BARNES: And so that, I don't want
him talking about what he was told by legal,
but to the extent he had conversations with
other people, then I think you can ask him
that.

BY MR. LEE:

Q. Okay. Who did you -- you said sat down
with legal. Who did you sit down with?

A. Justin.

Q. Okay. I don't think this will come up
again, but if it does, I usually understand this,
because, of course, there are attorneys who are
employees of IBM, right? Is that correct?

A. Correct. I'm --

Q. That's all right.

A. Yeah. ['m sorry.

Q. And then I would refer to Justin as
outside counsel just for, I don't know, ease of
reference. If when you talk about that you met
with a lawyer, if it's someone other than outside
counsel or somebody at Justin's firm, could you
make that distinction for me?

A, Tecan, and in this case all T did, all T
talked with is Justin.

Q. Okay. Did you consider contacting
anyone who had personal knowledge of communications
with Bobby Choplin to prepare for today?

A. No.

Q. Why not?

A. From past experience in the sense of the
past depositions, and the -- you know, it's just I
didn't feel like I should.

Q. Okay. Would it be fair to say that
without speaking with Bobby's managers, you
can't -- you can't be sure of what Bobby Choplin
was or was not told orally about his compensation?

MR. BARNES: Hold on, because there
are multiple ways --

MR. LEE: Wait. Let's keep it clean
If you are objecting and instructing him not

 

15 (Pages 54 to 57)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 17 of 52

Richard Martinotti

 

 

Page 58

to answer --

MR. BARNES: Okay. I'm instructing
witness not disclose any communications he had
with counsel.

MR. LEE: Okay. Do you want to read
my question back, if you don't mind.

THE REPORTER: Question: "Would it be
fair to say that without speaking with Bobby's
managers, you can't -- you can't be sure of
what Bobby Choplin was or was not told orally
about his compensation?"

THE WITNESS: Try that one again.

Sorry.

THE REPORTER: Question: "Would it be
fair to say that without speaking with Bobby's
managers, you can't -- you can't be sure of
what Bobby Choplin was or was not told orally
about his compensatian."

BY THE WITNESS:

A. Yeah, but I would consider myself to be
secondary. I mean, wouldn't the -- wouldn't
Bobby's statement be relevant between Tom and Bobby
and not Bob -- or Tom telling me in hearsay
conversation anything in that sense of the word?

Page 59
BY MR. LEE:
Q. Have you read any deposition transcripts
for this case?

A. I read the documents that was given to
me from Justin.

Q. Okay. What documents were those?

A. Just, you know, the —

MR. BARNES: I can't answer.

BY THE WITNESS:

A. No, L agree, but just the regular
document, just the -- the -- the documents that
we -- that we found in our archives and you know --
you know, stuff that you just provided me here.

BY MR. LEE:
Q. So like e-mails —
A. Yes.

Q. — that kind of thing and education
materials that IBM produces?

A. Right.
Q. Is that what you are referring to?
A. Exactly,

Q. Anything other than those two?

A. The -- you know, the -- these documents
(indicating).

Q. Okay. Those are discovery responses?

 

Page 60

A. Okay.

Q. So that's what you are referring to?

A. Correct.

Q. Okay. But you have not read Tom
Batihany's deposition transcript?

A. No.

Q. And you have not read Haleh Maleki's
deposition transcript?

A. Correct, I have not.

Q. And you have not read Bobby Choplin's
deposition transcript?

A. Correct, I have not.

Or there was a document that Bobby, you
know, again, from here had. I don't know if it was
a deposition. I don't think it was a deposition.

It was off of this kind of form, so I read that.

Q. Okay.

A. Okay.

Q. And when you say "that," just for the
sake of the record, you are saying, "this kind of
form,” you are referring to a document that has a
caption on it with the case name and the case
number?

A. Correct.

Q. Could that have been the complaint in

this lawsuit?

A. T believe so, yes.

Q. As you sit here today, do you have any
knowledge about how Tom Batthany testified
regarding what he did or did not speak to Bobby
Choplin about?

A. Correct, I do not.

Q. And the same would be true of Haleh
Maleki?

When was the last time you spoke with

A. Correct, I do not.
Q. Do you know Mark Dorsey?
A. Yes, I do.
Q. Have you spoken with him recently?
A. Not recently.
Q.
him?
A.

Six months ago. He is in a different
area of the business at this point.

Q. I think he does not work for IBM any
more.

A. Right. I should have put it in that
frame. I'm sorry.

Q. No, that's okay, that's okay. I just
want to make sure we are clear.
Aside from Mr. Barnes or anyone at his

 

16 (Pages 58 to 61)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 18 of 52

Richard Martinotti

 

 

Page 62

firm, have you spoken with anybody about Bobby
Choplin or this lawsuit?

A. No, I have not.

Q. Did you conduct any research?

A. Just going through my archives as asked.

Q. Okay. Allright. Will you be good for
another 30 minutes?

A. I'm fine.

Q. Mr. Martinoitti, I'm showing you what was
marked as Exhibit No. 2. This is Bobby Choplin's
incentive plan letter for the first half of 2015;
is that correct?

A. Yes.

Q. And when we have been referring to the
incentive plan letter in our conversations earlier
today, this is what we're talking about?

A. Correct.

Q. Now, if you flip to the third page --
first, this is the document that includes Bobby
Choplin's quota and his territory, right?

A. It has his quota and it has a summary of
his territory.

Q. Okay. So it doesn't include all the
information about his territory?

A. It'sasummary. In this document we

Page 63
summarize. He has communicated elsewhere on the
specific accounts that he has.

Q. So would it be fair to say that a sales
representative couldn't rely on this document alone
to include all the information that is relevant to
their commissions compensation?

A. No. This -- this does go through and
again in summary format it tells him, you know, his
TI, target incentive; his quota; the territory that
he is assigned to. But because if he has 500
accounts, we are not putting 500 accounts in this
document. They summarize it as, you know, the
Mid-Atlantic East Region territory.

Q. I'mnot sure that that answered my
question.

A. I'm sorry.

MR. LEE: Could you read my question
back, please.

THE REPORTER: Question: "So would it
be fair to say that a sales representative

couldn't rely on this document alone to

include all the information that is relevant

to their commissions compensation?”

MR. BARNES: I'm going to object,
asked and answered. Go ahead.

 

 

Page 64

MR. LEE: I don't think it was
answered.
MR. BARNES: That's fine. We will
deal with that later.
BY THE WITNESS:

A. And I would say yes, and I am saying
yes. [ -- ] expanded by going through and saying
this document has all of the information in summary
format. In those circumstances whereby there is a
length of accounts, we summarized the territory as
here and he has a different location that says here
is your 500 accounts.

BY MR. LEE:

Q. Well, accelerators are an important part
of a sales representative's compensation, aren't
they?

A. Um-hmm. I'msorry. Yes.

Q. And accelerators are not included in
this document, are they?

A. ‘The sales plan number is included in
here. The sales plan number refers to the sales
plan document that will give you further backup and
documentation of the specifics of that salcs plan
and acceleration.

Q. _ Is that -- the sales plan number is

Page 65

where it says "Plan type/name SW409"?

A. Correct.

Q. So you would have (o go to another
document in order to find that information?

A. Yes.

Q. And if you go to the third page, under
General Information, this directs you to your IBM
manager to explain the commissions program to a
sales represeritative, doesn't it?

A. Yes.

Q. And that's referring to the first line
manager, in this case, Tom Batthany?

A. Correct.

Q. And so there is a link there that you
could click on to get some more information about
the commissions program, right?

A. Correct.

Q. What would that link take you to?

A. That will take you to an education
package for the specific sales plans.

Q. Would you recognize it if you saw it?

A. Yes.

Q. I'm going to give you three different
documents that were produced to us that I think
will fit that description and ask you to confirm

 

17 (Pages 62 to 65)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 19 of 52

Richard Martinotti

 

 

Page 66
that.
A. Sure.
(Exhibit 65 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. The first I've marked as Exhibit 65, and
on the first page, it's in a PowerPoint style.
It's dated January Ist, 2015, and it says "Your
2015 Incentive Plan Individual Quota Plan -
Employees."
MR. BARNES: What's this? 65?
MR. LEE: 65, that's correct. It
starts with Bates stamp [BM 3725.
(Exhibit 66 was marked for
identification, as of 10/19/17.)
BY MR. LEE:
Q. I'm also handing you Exhibit 66,
which has thé same basic format. It's entitled
"Incentives 101." It starts on Bates stamp 3655.
(Exhibit 67 was marked for
identification, as of 10/19/17.)
BY MR. LEE:
Q. Finally, I'm showing you what I have
marked as Exhibit 67 which is entitled "2015 sales
Incentives 1H Incentive Plan Overview - IBM

Page 67

Commerce - Software."
Are these all true and accurate copies
of what they purport to be?

A. I would say yes.

Q. Now, you wouldn't have to click on the
link from the IPL to get these documents, would
you, as a sales representative at IBM?

A. You are saying -- yeah, you don't have
-- you can get to this website in various ways,
yes.

Q. Okay, and one of the other ways in this
case that we already know about where Bobby Choplin
could have accessed this information is from
Exhibit 5, the e-mail from Tom Batthany that
included a link?

A, Correct.

Q. Okay. And these three documents should
have been accessible from that link to a sales
representative like Bobby Choplin and including
Bobby Choplin?

A. Correct.

Q. And it would be rcasonable for a
salesperson like Bobby Choplin to rely on the
information in Exhibit 65, 66 and 67 regarding
their compensation plan?

 

wo MANDO PWN

NNNNNHNPEP EPP RRP Pe
ABWNHEDCHAIHOBWBNHE SO

Page 68
A. Yes.
Q. Let's look at Exhibit 65 here. Ifyou
look at Page IBM 3733...

A. On the right-hand side are the numbers.

Q. Oh. I can do that too. That's fine,
Page 9.

A. 9. So this is out of sync with?

MR. BARNES: No. It's double-sided,
so you may --

THE WITNESS: See, so here is 4, 5,
then 10, then 8, 9, so it's out of sequence,
that's all.

MR. LEE: That's not good.

MR. BARNES: I think mine looks like
it's in sequence, so if you want to use this
one.

BY MR. LEE:

Q. You know, they are not all -- they are
in sequence on the Bates pages, so this is -- let's
go -- if you'd look at these numbers over here,
that's probably the more reliable. We will be on
the same page if we are looking at that.

A. So which one do you want me to be on?
9?

Q. 3733, IBM 3733.

A. 33, got it.

Q. So these are -- this is where IBM tells
the sales rep the highlights of their commissions
plan?

A. Correct.

Q. And there are five bullet points there,
correct?

A. Correct. One, two, three, yep.

Q. One of which is the payout table?

A. Yes.

Q. And it notes, you know, the 1 percent
commission for until you hit your quota and then
accelerators above that?

A. Correct.

Q. And then the last bullet point is
payments uncapped, correct?

A. Correct.

Q. And then the next page -- this is that
chart that was included in Exhibit 5. Or actually,
it's two pages over. The chart that was included
in Exhibit 5 is actually what's on Page 3735, isn't
it?

A. No, because -- or that's -- yeah,

1 point -- yep, yes, it is.

Q. Okay.

 

18 (Pages 66 to 69)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 20 of 52

Richard Martinotti

 

 

Page 70 |

A. But that says Page 10.

Q. I think [ can answer that question for
you with another document. You are looking at the
page number on the screen caption that was included
in the e-mail in Exhibit 5 that has --

A. Right.

Q. -adifferent page number than what's
on the salesperson's PowerPoint?

A. Well, yeah. I mean, if you go through
here, it's Page 11. This is saying Page 10, so
it's off of a different --

MR. BARNES: "This" being Exhibit 5?
THE WITNESS: Yeah. I mean, I believe
it is the same document. It just is sourced

trom somewhere else, probably.

BY MR. LEE:

Q. I want to make sure there is not any
confusion among us, so let me show you what I have
marked as Exhibit 3. This is a PowerPoint that
managers would use to explain the program to their
sales reps, isn't it?

A. Correct.

Q. Lsuspect ifyou look at Page 10 there
you will see that same chart.

A. No, I getit. But again, like I said,

Page 71

this is Page 11, this is the saying Page 10. I
don't know why. This is software IOTs, software
IOTs, 5, 4, yeah. This looks like it's the same.

I don't know why they have got two different
documents here.

Q. Okay.

A. Do you want to take that back?

Q. No. Keep that in front of you. We will
refer to that in just a little -- actually, let me
just make sure I keep these organized for you.

MR. BARNES: Do you want minc back?
MR. LEE: No.
MR. BARNES: I assume you will be
using it.
MR. LEE: Yeah.
BY MR. LEE:

Q. Allright. So on Page 3735, like we
went over before with that screen capture, this is
where it says eamings opportunity remains
uncapped, right?

A. Tagree.

Q. And in the Incentives 101, this is
Exhibit 66.

A. 66.

Q. And 50 it's entitled "Incentives 101"

 

Page 72

and I think most of us know what that means, but
that, a 101, is like an entry-level course in
college, right?

A. Correct.

Q. So this is designed to tell sales
representatives that this is the basic information
about your plan?

A. Correct.

Q. And then Exhibit 67, this is the more
detailed educational material about the
compensation plan, right?

A. For that specific individual, yes.

Q. Okay.

A. So, you know, we will have this for each
and every one of our brands, yes, and Commerce is
just one of them.

Q. And ifa sales rep wants io learn more
information about their plan, they can click on
this link and access Exhibit 67, and this would be
the most detailed information they could find about
the plan, right?

A. Yes.

Q. And actually, Exhibit 67 includes both
the first half 2015 as well as the second half
overview, and just for the sake of the record --

Page 73

A. Oh. It's buried, so it's --

Q. Yeah. The first half starts on IBM 3572
and the second half of the plan starts on 3602.

A. Yeah.

Q. Is that correct?

A. Correct.

Q. Can you show me where in Exhibit 67 or
66 or 65 this significant transactions review or
something like it is discussed?

A. It's not in any of these sales plans.

It's only in the incentive of the IPL that I'm
aware of, significant transaction statement.

Q. Why not?

A. I mean, the significant -- the IPL
disclaimer, it's a disclaimer. This, each of the
other packages are talking to here is your
incentives, here is what you're being focused on,
this is what we are looking to have you focus for
this sales plan period, and based on that focus,
you will be compensated in the following fashion,
you know, be it an IQP, which is high leveraged
sales plan versus absolute sales plan versus a
bonus plan versus whatever, you know.

And in the IPL, the IPL specifically
talks to here is your sales plan information, that

 

19 (Pages 70 to 73)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 21 of 52

Richard Martinotti

 

 

Page 74

being your target incentive, your base salary, your
specific sales plan itself, in this case the 40 --
the SW409 and then the specific disclaimers.

It is this IPL that we go through and
Tequire our each and every sales individual to
review and to sign. We don't -- we don't ask that
of the salespeople for the education. The
education is for their, you know, purposes. They
can read it if they want; they can ignore it if
they want. They cannot ignore the IPL, so the IPL
is where we have the disclaimers.

Q. Why do you say they can't ignore the
IPL?

A. Because they have to sign this IPL.
For them to go through, for the salesperson to
establish his, you know, assignment within IBM for
ihat sales plan, he has to sign this IPL on the FMS
system, he has to accept it; and by accepting it,
he is accepting the information that's in this
document, and what this does is it sets up the
territory information within the FMS system.

Q. But you can't confirm whether any sales
representative has read these disclaimers, can you?

A. J mean, it -- for the -- for the
sales -- the salesperson is instructed to read and

Page 75

to -- and to accept. [ can lead a horse to water.
Can I have the horse drink it? I can't do that.

Q. Do you know whether it's common practice
for sales reps and even managers not to read these
IPLs when they accept them?

A. T would just say for myself 1 would want
to go through. I read, you know, all of these
types of situations on my credit cards and on my --
you know. So, I consider this to be part of the --
you know, if I'm signing it, I'm reading it.

That's me personally.

Q. I think I see you've got an iPhone over
there. Is that right?

A. That's an Android.

Q. It's an Android, okay.

A. Yeah.
Q. Have you ever downloaded an update to an
app?

A. Thave, and I've read them.
Q. You read the software licensing
agreement?
A. Ido read the software, becausc to be
perfectly blunt, there are -- you know, I ama
privacy nut. I don't like, you know, Big Brother,
you know, looking over my shoulder, knowing exactly

 

Page 76

where I am at any given time. If they share, if it
specifically states that they share it, I don't
take the app. You know, those types of situations.
So, yes, I do read them personally. -

Q. Do you do that for your operating
system?

A. 1 do that for my operating system
because I have to go through; and understand again,
you know, Microsoft, just like -- you know,
Microsoft is a primary example. You know, I just
love it, especially Windows 8 -- or Windows 10, I
should say. Now with Katrina, you know, that --
talk about an expansion of privacy or lack of.

Microsoft has the ability to go through

and to -- if you go through the Katina [as
pronounced] process, that will go through and
download every, you know, keystroke that you make,
and they are keeping tabs of it. I personally do
not -- I turned off Katina from the Windows 10
personal that I have.

Q. Is that something that virtually
everyone does, to your knowledge?

A. No.

Q. Why not?

A. Because, you know, they have different

Page 77

opinions, different approaches.

Q. But if they'd read it, wouldn't they?

A. Well, I mean, you know, others -- you
know, I look at my nicces and my nephews, the
Millennials. They like it. You know, they like,
you know, going through and having, you know, the
system keep tabs of it because they feel that it
saves them time. I don't mind going back and
looking at, you know, my past purchases. I don't
need a machine to tell me what my past purchases
were.

Q. Okay. But you recognize that you are
the exception?

A. I might be an anomaly, but that's me
personally. You asked me, so...

Q. Right.

A. Yeah.

Q. You would agree that the language here
is -- this is legal language, right? Here in this
IPL under "Other Important Information,” what
follows is legal language, right?

MR. BARNES: I'm going to object to
the extent it calls for a legal conclusion,

but...

 

20 (Pages 74 to 77)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 22 of 52

Richard Martinotti

 

 

Page 78

BY MR. LEE:

Q. You can answer.

A. I--I wouldn't -- I don't know if by
legal -- are you saying is it complex? To me, it's
a very straightforward. It talks to -- you know,
an incentive plan talks to the rights to modify; it
talks to, you know, adjustments for errors and it
explains, you know, in each of those sections. I
don't think it's legalese in each of those
sections, but that's me personally.

Q. Okay. Well, how about IBM? Well, who
drafted it?

A. You know, HR and our lawyers, you know,
would have drafted, you know, all of our, you know,
sales plans. They would have reviewed them.

Q. Drafted or reviewed?

A. They would have -- they would have --
personally, I believe they review them. I don't
believe they physically draft them. But, you know,
I'm not close enough to be able to really tell you
definitively one way or the other.

Q. Imean, IBM has a team of lawyers that
would review this information and draft it and
develop these incentive plan letters, right?

MR. BARNES: Asked and answered.

 

Page 79

BY THE WITNESS:

A. The answer is yes.
BY MR. LEE:

Q. And you would agrce with me of coursc,
that this significant transaction process has been
a surprise to some sales reps, right?

MR. BARNES: Asked and answered.

A. Idon't think of it as a surprise. I
mean, it's -- it's —- it's in their — it's in |
their [PL. |

|
|

 

Q. That's not my question.
A. Okay.

Q. You are awarc that some sales
Tepresentatives have been surprised to lear that
IBM claims the right to review significant
transactions, wouldn't you? |
A. No. I don't -- they have been confused |
and after we go through, afler I've had
conversations with them, because | think that's
where -- I believe that's where you are referring
to. In my conversations, my personal conversations
with them, you know, I would go through and, you
know, highlight the fact that this is what IBM is
doing and they understand it at that point.
Q. Okay. So you would agree that this

Page 80

significant transaction review has been the source
of some confusion?

A. Has been the source of questions.

Q. Okay. You said confused. You said
sales representatives were confused and they came
and talked to you and you helped them understand
it.

A. Confused.

Q. Sol guess I'm just going to -- not
understanding. Would you agree that the
significant transactions review that you had to
explain to these representatives was the source of
some confusion?

MR. BARNES: Asked and answered.
BY MR. LEE:

Q. You can answer.

A. Yes.

Q. But you would also agree that IBM has
not made any efforts to resolve that confusion by
the materials in Exhibit 65, 66 or 67?

A. I don't think it has to, because
again --

Q. Not my question.

MR. BARNES: Let him finish his
answer.

Page 81

BY MR, LEE:
Q. Please answer my question and then you
can explain.

MR. BARNES: Let him finish his
answer, and then if you have a followup
question, you can ask.

BY MR. LEE:

Q. You can answer.

A. Again, I don't consider these documents
requiring the disclaimers. The IPL is where the
disclaimers should be and are because the [PL is
where you have to sign and accept.

[ am not asking an employee to review
and accept that they reviewed the education
package. So, is the education package a vehicle
for communications? Yes. However, it is not a
vehicle that I am requiring them to document that
they did read. I am requiring them to read and
document and accept the IPL.

MR. LEE: Okay. Could you read back
my question, please, because I didn't get an
answer to it.

THE REPORTER: Question: "But you
would also agree that IBM has not made any
efforts to resolve that confusion by the

 

21 (Pages 78 to 81)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 23 of 52

Richard Martinotti

 

 

ae wWwNYyere

ao ~~

10
il
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

oO Oran OF WH

NMNMNP PPP PRP eB ee
WMHFPOWOMRANA OF WHE OD

materials in Exhibit 65, 66 or 67?"
MR. BARNES: Asked and answered.
MR. LEE: It was not answered.
MR. BARNES: We can argue about that
later.
MR. LEE: T agree.
BY THE WITNESS:

A. I still say that I don't believe it's a
requirement for IBM to go through and clarify
anything in the education packages.

BY MR. LEE:

Q. That's not my question.

A. So, the answer is no.

Q. No, you would not agree that IBM has not
made any efforts to resolve the confusion in
Exhibits 65, 66 and 67?

A. No,I don't. I believe that IBM doesn't
need to make any effort to go through and update
these three documents.

Q. Let me make sure that I understand your
testimony. What you are telling me is [BM has not
made an effort to resolve the confusion about
significant transactions in the education packet
because you don't believe that IBM has an
obligation to do that?

 

 

A. I believe that IBM has answered that
through the IPL. That's where the documentation,
in my opinion, belongs and is, because that is what
TBM requires the employee to sign.

The IBM is -- IBM is not looking -- IBM
is using the three documents here as education,
okay? But, you know, again, in the -- does, you
know, our -- is this document updated? Yes. It's
changed and --

Q. You are looking, you are referring to
Exhibit 67?

A. I'msorry. Yes.

And we say it in -- in the education
material that you should always be going back to
the most current view of the document.

Q. Of the document?

A. Of these education documents.

Q. Okay. And this is dated January 2015?

A. Yeah.

Q. So this is the most current as of the
time that the BB&T deal was in process, right?

A. lLagree, yeah.

Q. And my question is that IBM has not
attempted to resolve the confusion about

Page 82 Page 84
1 materials; is that correct?
2 MR. BARNES: Asked and answered. Go
3 ahead.
4 BY THE WITNESS:
5 A. I think it has. I mean, you know, I
6 think it -- it -- it has. I'm just going to say it
i has.
8 BY MR. LEE:
9 Q. Show me where.
10 A. My point is, I consider the disclaimers
iL to be relevant for the [PL, and the education
12 information that goes and talks to here is your
13 sales plan opportunity, capability, is what's in
14 the education package.
15 Q. Junderstand. You are telling me that
16 the significant transaction policy is included in
17 the {PL, correct?
18 A. Yes.
19 Q. What I'm asking you is, is it included
20 or explained or referenced in the education
21 materials?
22 MR. BARNES: Asked and answered.
23 A. The answer is no, and I have said that
24 before, yeah.
25 Q. Okay. And so by that, you would agree
Page 83 Page 85
i that IBM hasn't made an effort to resolve any
; 2 confusion about the significant transaction policy
} 3 by these education materials, right?
} 4 MR. BARNES: Asked and answered.
5 A. They haven't done anything in the
6 education packages, correct.
7 Q. And anywhere outside of the IPL, right?
8 A. [have conversations.
9 Q. And you don't have any evidence that any
10 such conversations took place with Bobby Choplin,
11 do you?
12 MR. BARNES: Objection.
13 A. [don't personally, correct.
14 Q. Well, you are here on behalf of IBM.
15 A. You know, the first line manager, second
16 line manager all know the disclaimers. They should
17 be going through and explaining that information.
8 Do I know personally? Did I verify that each and
19 every manager did? No.
20 Q. Bobby Choplin’s explained that no one
21 talked to him about that, and you don't have any
22 basis to disagree with that, do you?
23 MR. BARNES: Objection,
24 mischaracterizes Bobby Choplin’s testimony.
25

significant transactions in the education

 

 

22 (Pages 82 to 85)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 24 of 52

Richard Martinotti

 

 

Page 86

BY MR. LEE:

Q. You can answer.

MR. LEE: No, it doesn't.

A. I can't answer it one way or the other.

Q. Well, my question is whether you have
any evidence to dispute it.

A. Personally and as IBM, no. You know, I
have to go back to Tom and his deposition.

Q. And the purpose of today was for me to
be able to ask questions about IBM's position, and
you understand you had an obligation to be prepared
to talk about that, right?

MR. BARNES: Objection.

BY MR. LEE:
You can answer.
T don't need to.
You do.
Oh, do I?
Yes.
. I was prepared based on the information
that I thought was necessary. I did not speak with
Tom.

Q. One of the topics that we had asked you
to give information about were representations IBM
made to Bobby Choplin about the sales commissions

>OPO>PO

Page 87

program; wouldn't you agree?

A. Yeah.

Q. Okay. But you did not make any effort
to discuss what representations either Haleh Maleki
or Tom Batthany made to Bobby Choplin about his
sales commissions before today, have you?

MR. BARNES: Do not disclose any
communications with counsel in answering the
question.

A. And I'm saying | did not talk to Tom.

Q. And I'm asking what efforts you made,
not what conversations you had with Mr. Bames.

A. But that's my point. I as the IBM
representative, I did not go to Tom.

Q. Okay. [ would like to show you another
series of exhibits.

MR. BARNES: Could we take a break
whenever is good for you?

MR. LEE: Now is good.

THE VIDEOGRAPHER: Going off the
record at 10:45 am.

(Recess taken, 10:45 - 10:54 am.)

THE VIDEOGRAPHER: Beginning Disk 2,

We are back on the record at 10:54 am.
(Exhibits 68 and 69 were marked for

 

Page 88

identification, as of 10/19/17.)
BY MR. LEE:

Q. Allright, Mr. Martinotti. I'm going to
show you a series of exhibits here.

A. Okay.

Q. First what I have marked as Exhibit 68,
second what I have as Exhibit 69, and then third,
what we have previously marked as Exhibit 3, which
we have discussed briefly already today.

So we talked earlier about some
materials that managers are given to help them
explain the compensation plan and commission
structure to their sales reps. Are these three
exhibits, 68, 69 and Exhibit 3, the materials that
maniagets are given in order to do that?

A. Yes.

Q. Exhibit 68 was what was given to
managers like Tom Batthany in 2013 -- strike that.

Exhibit 68 was the material given to Tom
Batthany in 2013; Exhibit 69 is the material given
to Bobby's manager in 2014; and Exhibit 3 is the
material given to Tom Batthany in 2015; right?

A. Correct.

Q. And as with the other educational
materials we discussed, these don't say anything

Page 89

about the significant transaction reviewed today?

A. They do not.

Q. They don't attempt to explain it or
provide any education for managers for how they
should explain it to sales reps, right?

A. Correct. That's not in here.

Q. And what these do include, as with the
sales rep materials, they include the same
references to payments uncapped and earnings
opportunity remains uncapped, correct?

A. Correct.

Q. Each of these three do that, don't they?

A. Yes, they do.

(Exhibit 70 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm also showing you a copy of what I
have marked as Exhibit 70. This is a PowerPoint
program for 2015 that is designed to assist
managers in understanding the incentive plan and
explaining it to sales representatives, correct?

A. Correct.

Q. Okay. So this is just another part of
the materials that we went over just a moment ago,
Exhibit 68, 69 and Exhibit 3. You would look at

 

23 (Pages 86 to 89)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 25 of 52

Richard Martinotti

 

 

Page 90

Exhibit 70 as well, and that would form all of the
materials that managers are given to help them
explain the compensation plan to sales reps?

A. Correct.

Q. And can you point anywhere on Exhibit 70
where it discusses the significant transactions
review policy or it gives any guidance for the
manager on how to explain that to their sales rep?

A. Well, if you go to Page 676, it talks to
the review processes and the review statements.

Q. 676? Where is that?

A. So, you know, as we are going through
and assessing individuals, there is review
incentive statements, there is review, the data
assessed for the performance and incremental
incentives.

Q. Can you tell me -- these have numbers on
them. Would you --

A. Oh, I'm sorry. 13 and 17. Those are
review situations, reviews, setup, review and
approve -- oh, that’s pools.

Q. So 13 and 17?

A. Let's just strike this. This whole page
is the pool, so it wouldn't be relevant to the --
to the high leverage sales plan.

Page 91

So, on Page 360 — or 380, you know, the

first bullet highlights, “For incentive function,
the sales manager is required to review their
employee's earings. That can be done by reviewing
their incentive statements for Cognos earnings
reports," and they are reviewing for reasonable
accuracy, you know, so the next bullet talks to,
you know, what you are reviewing.

Q. But that doesn't have anything to do
with how they talk to their sales reps and explain
the compensation plan, does it?

A. No. This is just — again, what you are
asking, this, in this document 70 is instructions
for the managers.

Q. Okay.

A. And so in the instruction for the
managers this page talks to, you know, you should
be reviewing and assessing.

Q. But it doesn't say you should talk to
your sales representatives about this process and
how you are going to review and what you are going
to review or anything like that, docs it?

A. No, it does not.

Q. So you would agree that Exhibit 70
doesn't provide any guidance for managers on

Page 92

whether or how they should discuss the large
transaction or significant transaction review
process with sales reps?

A. Correct, it doesn't.

Q. You are aware that the complaint in this
action references a 2015 sales kickoff meeting, are
you not?

A. Yes.

Q. And are you prepared to discuss that
meeting today?

A. I believe so, yes.

Q. What is a sales kickoff meeting?

A. It's arally, so to speak, to get the
sales organization motivated and up to speed on
the, you know, the current focus; the current, you
know, business priorities.

Q. Okay. And part of what's discussed at
those sales kickoff meetings is the compensation
plan for the coming period, right?

A. Correct.

Q. And is part of the goal with discussing
compensation plan to motivate the sales reps to go
out and sell as much as they can?

A. Yes.

Q. And an effective way to do that is to

 

Page 93
have sales representatives understand that they can
make a lot of money, right?
| A. Yes.

Q. And at this first half of 2015 kickoff
meeting, that was done, wasn't it?

A. Yes.

Q. Sales representatives were told that
they could make a lot of money under this
compensation plan, correct?

A. Yes.

Q. Were sales representatives also told at
that meeting that their earnings opportunity was
uncapped?

A. Yes.

(Exhibit 71 was marked for
identification, as of 10/19/17.)
| BY MR. LEE:
Q. I will show you what I have marked as

Exhibit 71. The next three exhibits I'm going to

show you are PowerPoints that were produced to us
by TBM that I think were used at that meeting,
okay, just to give you some context.
Have you seen this before?
A. Yes, Ihave.
Q. And is this a true and accurate copy of

 

24 (Pages 90 to 93)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 26 of 52

Richard Martinotti

 

 

Page 94

a PowerPoint that was presented at the 2015 first
half sales kickoff meeting?

A. To the best of my recollection, yes.

Q. And like we discussed, the very first
slide after the introduction page on Exhibit 71 is
a pile of money?

A. Yes.

Q. That's telling the sales reps they can
make a lot of money --

A. Right.
Q.  -- correct, under this compensation
plan, right?

A. Under the -- yes, under the high
leverage sales plan.

Q. Okay. And then the next page talks
about Software as a Service, SaaS?

A. SaaS, correct.

Q. And the elements of -- strike that --
the accelerators for SaaS sales, correct?

A. Correct.
(Exhibit 72 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. Next I'm showing you Exhibit 72. Is
this a true and accurate copy of a PowerPoint that

was presented at the first half of 2015 sales
kickoff meeting?

A. Yes, I believe so.

Q. And here if you look at Page IBM 4033.

Well, first, this presentation was
called "Why does it pay to care?"

A. Right.

Q. So this presentation was designed to
tell sales representatives if they focus on sales
this period, they can get paid a lot of money?

A. Correct.

Q. And it talks about the accelerators and
as they relate to SaaS once again on IBM 4033,
correct?

A. So where is 4033? It's further back.
Yes.

Q. And the sales reps at that meeting were
told they could make a million dollars, weren't
they?

A. Yeah.

Q. Do you know who said that?

A. I don't recall offhand. I think it's
Rohrer or Janet. No, I don't recall.

Q. Did any sales rep at IBM make a million
dollars, any sales rep who was at that meeting or

 

 

Page 96

could have been at that meeting make a million
dollars in 2015?

A. In 2015 versus 2014? I mean, I would
have to go back and look. The answer would be yes,
1 know that people did in 2015 earn over a million
dollars.

Q. Do you know who?

A. [would have to go and query the system,
the incentive system.

Q. Okay. Would that be difficult to do?

A. It's probably in archives at this point,
so it will take us time.

Q. Would you take me through the process.
What would you do to go through and find that
information?

A. We tend to go through and keep —
because of the volume of the records, we tend to go
and keep only the current year plus one on our, you
know, direct systems, our productive systems, and
then anything past is put into archives; and what
that would mean is all that's on tape, it's on
storage.

Q. Okay.

A. And we would have to go and pull those
records, load them onto our system and then be able

Page 97
to query the data, but that’s the process.

Q. How tong do you think that would take?

A. Probably a couple of weeks. We would
have to find everything, all the data, and then,
you know, be able to schedule the run and, you
know, that type of situation.

Q. Is that something that IBM does
regularly, is search its archives for information?

A. We don't necessarily -- I mean, we tend
not to have to go to our archives that I'm aware
of. You know, our need is normally simply the
current year plus one, so that's why it's, you
know, that's -- you know, that's why we have that
on our systems.

Q. How do you -- would you agree that you
are speculating to a degree that someone made a
million dollars in 2015?

A. I've heard that we've had people over a
million dollars, ycs.

Q. Okay. Who did you hear that from?

A. Just because of my being part of the
compensation, you know, organization.

Q. Okay. And that just strikes a
familiar --

A. Yeah.

 

25 (Pages 94 to 97)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 27 of 52

Richard Martinotti

 

 

Page 98

Q._ -- chord in your brain that you heard
that at some point that somebody made a million
dollars?

A. Yes.

Q. Is that something that's like
celebrated? Is there a specific award or something
like that?

A. Yeah. [ mean, people, you know, make
note of it and, you know, we've gone through and,
you know, you've got different awards and, you
know, different recognition.

Q. Okay, okay.
(Exhibit 73 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm going to show you what I have marked
as Lxhibit 73. Is this a true and accurate copy of
a PowerPoint that was presented at the 2015 first
half sales kickoff meeting?

A. I believe so, yes.

Q. This again is part of the "Why does it
pay to care?", again trying to motivate sales reps
as much as possible by telling them they can make
as much money as their sales warrant, right?

A. Correct. Where the business is, where

Page 99

the business has been, that type of, yes.

Q. Okay. And then if you look at
Page 3991, it says, the title of this is, "Why you
should care. Payments is different." It says, "T
will bring you the deals," and it's citing I think
five different deals there, all multimillion, as
high as 30 million. Is that correct?

A. Correct.

Q. And then under the bullet point below
all those multimillion dollar deals it says, "We
have targets for upgrades that we can't get to,"
and in parentheses, what does it say there?

A. “Yes, you get paid."

Q. And the next bullet point says, "We have
a 108 million TCV pipeline for IPS that we need
help closing for 2015." And what does it say in
the parentheses?

A. "Yes, you get paid."

Q. _[s there anything in any of these
PowerPoint presentations or was there anything
discussed at the 2015 kickoff meeting about IBM's
policy of reviewing significant transactions or
large deals?

A. No.

Q. Allright. I want to talk to you about

 

Page 100

the BB&T deal and the process of IBM's review of
the commissions that should be paid on that deal.
Okay?

A. Okay.

Q. So as] understand it, the BB&T deal
closed at the very end of the first half of 2015.
I think it may have even been on June 30th. Is
that your understanding?

A. Yes.

Q. So all ofthe commissions for that deal
were processed in the first half of 2015, correct?

A. They were dated the first half of 2015.
They were physically processed in August and
September, but yes.

Q. I think I understand that distinction,
but I want to be clear that those commissions
applied to the first half of 2015 IPL or
commissions program, right?

A. Yes, yes.
(Exhibit 74 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q.  I'mshowing you what I have marked as
Exhibit 74. This is an e-mail you sent to a bunch
of people at IBM on July 10th, 2015; is that

Page 101

correct?

A. Correct.

Q. Is this a true and accurate copy of that
e-mail?

A. Yes.
Q. And you've seen this before?
A. Yes.

Q. Is some of the language here language
that you use commonly on these kinds of reviews?
Like to me, it looked like the first paragraph may
be something that you have used before; is that
correct?

A. Yes.

Q. Okay. Where does this e-mail begin with
language that applies specifically to this deal and
this review? Does that make sense?

A. But it says right at the very beginning,
"Part of our continued responsibility as senior
managers is to coordinate the high attainment
management review process within our region/geo."
That's what this says.

Q. I think my question was confusing.

A. And it's -- and it's — and it's -- the
subject is the management inspection package, so
it's the accounting management inspection, so it

 

26 (Pages 98 to 101)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 28 of 52

Richard Martinotti

 

 

Page 102

refers to the fact that it is the account level
management inspection.

Q. Ithink my question was confusing.

A. Okay.

Q. Iknow there are things in my job that
T do a lot and that apply to a lot of different
cases, and then I will edit those to apply to a
specific case.

It struck me as this e-mail may be an
e-mail that you sent when you begin a review of a
large deal and then you edit the same language to
apply to the specific deal that you are reviewing;
is that correct?

A. Correct. This is kind of -- I use this
as a boilerplate for the account level inspection
and then insert on the second page the spreadsheet
and the relative information of the specific
account that we're -- that I'm asking to be
reviewed.

Q. Okay. So, it looks to me as though the
boilerplate language starts at the beginning and is
boilerplate for the whole first page and continues
down to the line that says, "The E/R proposed
compensation release for this package is,” and then
the first unique information is that chart on the

second page. Is that correct?

A. Correct.

Q. And then you insert the ER percentage
range for this deal, correct?

A. Correct.

Q. And then the next language is
boilerplate. With the line beginning “{n this
case," that's unique to this review, correct?

A. Correct.

Q. And then after that sentence, the
remainder of the e-mail is boilerplate, right?

A. Correct.

Q. What is F/R?

A. Expense to revenue.

Q. Okay. So that's -- is that a budget
that's set with every deal?

A. No. It's just a -- what we use as a
guideline as to how much expense we expect out of a
commission package.

Q. When is that set?

A. It's not set. It's -- it's a guideline
that we use internally. We used in North America
as a starting point what we consider to be, you
know, an average or a rule stick for our management
team as a guideline. We, Scott, myself and at that

Page 103

 

Page 104

point John Dunderdale put that together.

Q. What is the average guideline in North
America for deals you review?

A. AsI said, it starts with 10 percent,
and it can go anywhere above 10 percent or less
than 10 percent, but we use 10 percent as our
starting point.

Q. Okay. And that's where it stayed with
the BB&T deal, right?

A. Actually, if 1 go back to our
spreadsheet...

Q. You know, I don't want to make you dig.

A. It's right here.

Q. Oh, yeah. Okay.

A. Oh, actually, I have to take that back.
It's right here. No. That's prior to us
adjusting.

So, we adjusted it to an E/R of 9.93, so
it's just slightly under 10 percent.

Q. So you could have left it at 13.34
percent but decided to adjust down to just under
10 percent?

A. The management team found anomalies, and
so with that, they adjust it.

Q. Okay. And who made the decision that

Page 105

the E/R percentage should be in the range of 10
percent?

A, AsI mentioned earlier, it was myself,
Scott and John Dunderdale.

Q. Okay.

A. We did that as a rule stick. It's just
a starting point.

Q. Okay. So this was an established
practice before you sent this e-mail?

A. Correct.

Q. And so that's a starting point. You go
through and review, and like you said, it could be
higher or lower, but you are starting with every
deal at 10 percent?

A. Weare starting, yes, and that's part of
the boilerplate. But as you recognize in the
spreadshect, you will sce that we have a number of
spread -- of transactions that even start below 10
percent. So, again, it's a guide.

Q. Allright. Let's go to the first page.

Part of the boilerplate language reads, “As has
always been the case, the process is not intended
to cap, but rather ensure that payments are
commensurate with the contribution of the rep and
that there are no anomalies in quota or territory

 

27 (Pages 102 to 105)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 29 of 52

Richard Martinotti

 

 

Page 106

that could have caused an inappropriate payment
and/or result in recoveries after the fact."
Did I read that correctly?

A. Correct.

Q. Okay. So, you said earlier -- you
corrected me when I used the term "cap," that this
is not a cap, it's an adjustment; right?

A. Correct.

Q. What's the difference?

A. The capping to me is I'm just
arbitrarily going through and putting somebody at
500,000 versus 600,000. Adjusting, I'm going
through and identifying some anomaly within that
territory within that setup, within that revenue
recognition that I needed to correct.

As I pointed out or as I highlighted in
our earlier, you know, review of the spreadsheets
and when we saw the 20 million in the 2015, you
know, half of them were off of four transactions,
that we adjusted the entire, you know, E to R or
the entire package. That highlights the fact that
there are times that anomalies creep into the
process and need to be corrected, and that's what
this is referring to.

Q. Okay. So the reason you feel like this

Page 107

 

is not a cap but an adjustment is because it
happens to specific deals, not the overall revenue
(hat a sales representative is working?

A. Correct.

Q. Okay. Because you would agree that IBM
doesn't have the right to cap a sales rep's
commissions, right?

A. Correct.

Q. But IBM does have the right to adjust a
sales rep's commission; that's IBM's position,
right?

A. IBM has -- in the disclaimer, IBM has ]
the right to review and adjust, yes.

Q. And as long as IBM's adjustments are to
a specific deal and not all deals, IBM's position
is that’s not a cap; is that fair to say?

A. Yeah.

Q. Okay. Is that defined anywhere in the
materials, in the IPL and educational materials, in
the manager's materials, anything, the difference
between cap and adjust?

A. I'm trying to think. I mean, there is
not a glossary or a definition that says here is
capping, here is the definition of an adjustment,
no, outside of the fact that the IPLs specifically,

 

Page 108

you know, in the disclaimer talks to here is what
they -- here is what we refer to as a significant
transaction.

Q. Have you had anyone at IBM come to you
after an adjustment and say, you know, "IBM capped
me on this deal"?

A. And I would go back to them and say that
they didn't cap you; they adjusted you.

Q. Okay. So, first, let me -- that has
happened?

A. Yes.

Q. Okay. So would you agree there is some
confusion about the difference between a cap and an
adjustment of commissions?

A. The answer is yes, there is confusion
or, Said differently, they use the term
interchangeably incorrectly.

Q. Who is "they"?

A. The salespeople.

Q. Okay, okay. You think -- and managers
too, right?

A. Right. Every adjustment they consider
to be a cap, and that's not -- you know, a cap is
not an adjustment and an adjustment is not a cap.

Q. Okay. And you personally try to explain

Page 109

the difference to people when they ask, right?

A. Yes.

Q. But IBM doesn't try to explain the
difference to people as a part of their policy, do
they?

A. IBM through the sales -- the management
team does.

Q. What evidence do you have of that?

A. We've gone -- vou know, our senior
leadership goes through and sends out, you know,
communiques reminding the management team of
inspection programs and things of that nature, and
that, to me, is going through and reminding, you
know, the managers their role of responsibility.

Q. Okay. Do they ever used word "cap" in
those materials?

A. No.

Q. Have you read Tom Batthany's e-mails
after the BB&T commissions were reviewed?

A, Yes.

Q. Did you see that he considered what had
happened to be a cap of Bobby's commissions?

A. IJ don't consider that -- I don't
remember him saying the word "capping" or anything.

Q. Would it make any difference to you if

 

28 (Pages 106 to 109)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 30 of 52

Richard Martinotti

 

 

Page 110

he did?

A. Twould have gone back to Tom and
corrected him that it's not a capping.

Q. But you don't recall being on any of
those e-mails at the time?

A. No.

Q. Let's go to the second page of
Exhibit 74. So, what happened on the BB&T deal, as
we've discussed, was an account level review,
correct?

A. Correct.

Q. And in an account level review, the
reasons why commissions would be adjusted is if the
quota is set incorrectly, if there is an error with
the quota?

A. That's one example of where we would do
adjustments, yes.

Q. Okay. Ifthe territory was set
incorrectly?

A. Correct.

Q. Ifthe associated commissions generated
from the posted revenue were not representative of
the work contribution of the employee?

A. Correct.

Q. And then last, is there faimess/balance

between each of the employees within the
transaction; is that correct?

A. Correct.

Q. So of those four, on what basis was --
were Bobby Choplin's commissions adjusted on the
BB&T deal?

A. The work contribution and the balance.

Q. Okay. Are you sure about that?

A. That's what I recall from the
conversations with Randolph at the time, you know,
when we were doing this.

Q. Okay.

A. But again, just for your edification,
that -- you know, the confirmation for that would
be Randolph. I will implement what Randolph
underscored.

(Exhibit 75 was marked for
identification, as of 10/19/17.)

BY MR. LEE:

Q. Okay. Let me show you what I have
marked as Exhibit 75. I will mark that page a
little bit, but fecl free to read as much as you
need to get the context,

This is a series of e-mails about the

BB&T account level adjustment in August of 2015; is

 

Page 112

that correct?

A. Correct.

Q. It's a true and accurate copy of these
e-mails?

A. Yes.

Q. Ifyou look at Page 213, IBM 213, the
second paragraph of Randolph Moorer's e-mail to you
on August 18th says, "I spoke with their North
American unit VPs, Sean Flynn and Phil Weintraub,
and confirmed that both territory and quota
assignments were accurate and appropriate with
respect to their peers in the U.S."

And that's be is saying there, Randolph
is telling you that Bobby Choplin's quota was
correct and his territory was correct, right?

A. Right.

Q. And the next sentence, "Both Sean
and Phil recognized that the achievements were
extraordinary and that an approach that applied
relative contribution was appropriate."

That's the end of the sentence, right?

A. Correct.

Q. I read that correctly?

A. Yeah.

Q. So the basis by which Mr. Moorer

Page 113

adjusted Mr. Choplin's commissions was relative
contribution; isn't that correct?

A. Correct.
Q. So that wasn't the fairness/balance;
that's the contribution?

A. That's the work contribution, yeah.

Q. And he says, "I propose that Tom be
assessed at 14 percent and Bobby at 12 percent."

What does that mean?

A. I would have to go back to him. I don't
know what that — I don't recall what that -- what
that's referring to.

Q. Could that be the percentage of the
revenue he was credited?

A. No. The revenue that he had was over
3 million, and that would have been -- no. I don't
-- I would have to go back and look at what that --

Q. Okay. What do you need to answer that
question? I've got some other things. We can go
back to it, but I can maybe cut to the chase and
save some time. What would you need to look at in
order to know?

A. Twould have to look at if he put
anything else in the master spreadsheet, and the
master spreadsheet is what he would then go through

 

29 (Pages 110 to 113)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 31 of 52

Richard Martinotti

 

 

Page 114

and communicate to me what that meaning is.
In other words, to be honest with you,
what he writes here is all well and good, but
that's more for John Dunderdale and Scott.
What I go through and represent here

then is, you know, this spreadsheet, this is the
summary of the high to low, the top 50; and then it
talks to section one is they identified people that
he is going to adjust down; section two is the
capability of identifying people to adjust up; and
category three is just a summary of what he is
doing here. And so the spreadsheet itself would
have provided me the data that, you know, drove the
compensation for him.

Q. And so these adjustments of 14 percent
for Tom and 12 percent for Bobby, that was enough
to get Mr. Moorer back down to that 10 percent
commission budget, right?

A. It got him to 9.93 percent.

Q. So even a little below that?

A. Yeah.

Q. But he hit that rule of thumb, that
target, that guidclinc of 10 percent commissions by
making these adjustments to Tom's and Bobby's
commissions?

Page 115

A. For that specific account, yes.

Q. Were any of the sales reps on the BB&T
deal told that there was a commissions budget?

A. There isn't a commission budget. All
that is is a guideline.

Q. Okay.

(Exhibit 76 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm going to show you an e-mail that
Randolph Moorer sent about the BB&T and the Labcorp
deal on July 13th, 2015. I have marked it as
Exhibit 76.

Okay. Here — and the Labcorp deal,
because I think we see that referenced, that was
just another big deal that was under review at the
same time as BB&T, right?

A. Correct.

Q. Here it says, "Need to reduce by
$650,000. E/R is r 13 percent. Need to reduce by
650,000." Do you see that?

A. Correct.
Q. And that's in order to hit the 10
percent budget, right?

MR. BARNES: Objection. Go ahead.

 

Page 116

BY THE WITNESS:

A. Yeah, I would have to go back and look.

T would have to do the, you know, the calculations,
to be honest with you, sc...
BY MR. LEE:

Q. So you don't know as you sit here today?

A. No.

Q. Let's keep going.

(Exhibit 77 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm showing you what I have marked as
Exhibit 77. It's an e-mail on July 14th, 2015,
between Randolph Moorer and, it looks like, Cleo
Clarke?

A. Correct.

Q. That was Tom's manager, right, Tom
Stephenson, the other rep who was being reviewed?

A. Yes.

Q. And here, if you look at the thread --
feel free to take your time -- Randolph Moorer
says, "Cleo, I have no doubt that Tom has worked on
both Labcorp and BB&T. However, we have a serious
problem in that the commissions payout for these
two deals exceed the maximum and all high achievers

Page 117

including Tom must be reviewed."
When he says "exceed the maximum,"
what's he referring to?

A. There is no maximum. So, I mean,
outside of the fact that we have, you know, the
guideline of 10 percent, that is not a maximum.

Q. Okay. So he is not referring to a
budget, a commissions budget?

A. Right, he is not referring to a budget.

Q. And you don't know what he is referring
to; is that your testimony?

A. Yeah, correct, because we have -- I have
not given him one, Scott had not given him one.

Q. Okay.

A. The reality of the first half 2015
highlights the fact that we have not, you know,
adjusted people to 10 percent. We have paid people
greater than 10 percent.

(Exhibit 78 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. f'm showing you what I have marked as
Exhibit 78. This looks like it is Cleo Clarke's
response on those issues about Tom's adjustment.
If you look in the middle of the paragraph there,

 

30 (Pages 114 to 117)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-

1 Filed 08/19/20 Page 32 of 52

Richard Martinotti

 

 

Page 118

Cleo is telling Randolph how much Tom has done on
the Labcorp deal. It starts, "The Labcorp deal is
especially painful because the entire deal was
based on the work we did" --
A. Where? Where are we?
MR. BARNES: Do you have a copy of
that for me?
MR. LEE: Didn't [ give it to you?
I'm sorry. Here you go.
MR. BARNES: This is 71, right? 78?
MR. LEE: Yep.
MR. BARNES: Do you have a copy there?
MR. LEE: Yeah, I do. Thank you.
Just messed up.
MR. BARNES: Thanks for highlighting
it for me.
MR. LEE: You are welcome.
THE WITNESS: Now I just found it.
I thought you said the middle here meant the
middle of the page —
MR. LEE: I'm sorry. I was confusing.
THE WITNESS: -- versus the middle of
the paragraph.
BY MR. LEE:
Q. Here we go. And so Randolph is talking

Page 119

 

to Cleo, and his e-mail at the bottom, "Cleo, I
have modeled the transactions as discussed. If we
cap both transaction at 250 percent on both primary
and secondary we sce the following," and then he
says this is the impact of an adjustment on
commissions, right?

And "Total payments for the two
transactions would be 382,000 versus 972,000,"
and then it says, "The second employee only has
PCO2 issues."

It must be another one being reviewed on
the Labcorp deal, right?

A. Probably, yeah.

Q. And then Randolph Moorer, the VP of
software, says, "I recommend capping that on
Labcorp at 250 percent versus 497 percent."

Did I read that correctly?

A. Correct.

Q. So Mr. Moorer here is using the word.
"cap" and "capping," isn't he?

A. Correct. He is using the word
"capping."

Q. Okay. So he is making that mistake that
you would correct him on, right?

A. Exactly.

 

Page 120

Q. But Mr. Moorer is the one -- is one of
the people who exercises judgment on these of how
much or how little to pay in commissions, right?

A. Yes.

Q. And so he seems to also be confused
about the difference between capping and adjusting
commissions. Is that fair to say?

A. I wouldn't -- no. I would --

MR. BARNES: I'm going to object to

that question, but go ahead.
BY THE WITNESS:

A. Yeah. You know, I can't go through and
read his mind, but, you know, I look at this as he
is using the word "capping" as a generic term, but
we are asking him to review both of the packages,
and he is going through and reviewing the packages,
and he is engaging all of his individual
salespeople.
BY MR. LEE:

Q. And this -- Cleo is a second line
manager?

A. She is a second line Z platform.

Q. Okay. So she may understand that this
is a capping kind of a procedure here if her VP
that she is working with is using that term?

Page 121

A. She is understanding that we are going
through an account level inspection plan and they
were looking at the validation and adjustments,
yeah.

Q. Okay. So Cleo's response here, she is
worrying about Tom's reaction to this news about
how much money he is being reduced; is that right?

A. Yes.

Q. And she says, "The Labcorp deal is
especially painful because the entire deal was
based on the work we did to get Labcorp to commit
to Linux on Z as their platform of choice but the
payout is less than 50 percent of the commission."

Did I read that correctly?

A. Yes.

Q. So she is saying that Tom Stephenson,
the sales rep, did all the work on that deal. Is
that your understanding?

A. She is saying that he was a significant
contributor, yeah.

 

31 (Pages 118 to 121)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 33 of 52

Richard Martinotti

 

 

Page 122

MR. BARNES: And let me -- excuse me.
Let me just object that the Labcorp deal is
outside the scope of the 30(b)(6) notice, but
by all means. I just wanted to put that on
the record.

MR. LEE: You know, we asked for him
to be ready to talk about documents produced
in discovery, and this is obviously one.

MR. BARNES: Sure. I asserted my
objection. I'm not saying you can't ask him
questions. I just asserted the objection.

MR. LEE: I just don’t want to hear
later like, "Aw, well, he wasn't speaking for
IBM since I objected," but I can keep
proceeding.

MR. BARNES: I've asserted my
objection, and we will deal with anything that
comes up down the road.

BY MR. LEE:

Q. Now, what Ms. Clarke here is saying is
the entire deal was based on the work we did to get
Labcorp to commit, right?

A. That's her opinion. Cleo is lobbying
for her sales team. That's why you go through and
look at and bring in the entire senior management

Page 123

team.

In our organization -- and I know I'm
expanding this, but in our organization the
Z organization is an overlay of our direct sales
force, so in essence we have two people for every Z
transaction; and it's always, you know, an
interesting dialogue on who is the one that, you
know, drove it one way or the other.

And then on top of that, included in
that situation from an ELA perspective, you have
the software client leader who is the lead lead.

So, you have a number of people going through and
raising their hand and saying, "I'm the one that

was the lead, you know, bringing in, you know, the
transaction,"

And that's where you go through and as
Randolph, being the senior in the region, to
coordinate all of that, that documentation; and
then if he has issues, he can still then sit down
and coordinate or discuss with John Dunderdale.
John, as the senior executive in North America,
understands and knows the transactions becausc, you
know, of his position.

(Exhibit 79 was marked for
identification, as of 10/19/17.)

 

Page 124

BY MR. LEE:

Q. Okay. Fm going to show you what I have
marked as Exhibit 79. This is between Sean Flynn
and Randolph Moorer in August of 2015 about the
BB&T deal; is that correct?

A. Yes.

Q. You have seen this before?

A. Yes.

Q._ It's a true and accurate copy of this
e-mail correspondence?

A. Yes.

Q. So Mr. Moorer in his e-mail to Sean
Flynn, that's the direct line VP for Bobby Choplin,
right?

A. No. The direct line is actually
Randolph Moorer. Sean Flynn is the dotted-line
executive. Sean is the brand executive for North
America for Commerce. So, Tom reports in to Haleh
Teports in to Randolph, so --

Q. Bobby?
A. Bobby, I'm sorry. Well, Bobby to Tom to
Haleh to Randolph.

So the sales organization in 2015
reported in to the region. The brand organization,
which is what Bobby was part of under that

Page 125

 

organization, is dotted-line to the executive,
which is Sean.

Q. Okay. I think I get that. Thank you.

So on the back page, this is similar to
the e-mail we discussed where this is the same
chart that you included in your initial e-mail on
this account level review at the very top, right?

A. Correct.

Q. And then that's the same, E/R percentage
should be in the range of 10 percent, right?

A. Correct.

Q. Which is not a budget, correct?

A. It's not a budget.

Q. Okay, And then he is identifying, you
know, some of the numbers about the commissions on
these deals, right?

A. Correct. The number of people that were
paid, the number of people less than 10-K; you
know, he is looking at, you know, the dynamics.

Q. And then there is a spreadsheet here
about, I guess, the commissions and percentage
quota and all that for people who worked on the
BB&T deal in the middle of the page, right?

A. Correct.

Q. That's the chart that's under PCO; is

 

32 (Pages 122 to 125)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 34 of 52

Richard Martinotti

 

 

Page 126

that right?

A. Correct.

Q. And below that it says, "As you can see,
Bobby is at 983 percent" -- and that means percent
of his quota, right?

A. Correct.

Q. --"and consumes 28 percent of the
available commission budget."

Do you see that?

A. Correct, yep.

Q. Okay. So he is using the word "
budget” there, but there is not a budget’?

A. There is not a budget. All he is --
what he is referring to is the fact that the
bottom-line number is the bottom-line number and
that Bobby is consuming 28 percent of the full
total commission plan.

Q. Okay. I'm showing you what was
previously marked as Exhibit No. 24. This is
e-mail correspondence between Tom Batthany and Joe
Aleardi on August 25th, 2015. Have you seen this
before?

A. Yes.

Q. Okay. And the title of this is "Bobby
Choplin Capped Amount," the subject of this e-mail.

Page 127

Do you see that?

A. Um-hmm. Yes, I'm sorry.

Q. Is this a true and accurate copy of this
e-mail correspondence?

A, I believe so.

Q. Okay. And here, just at the second
sentence of this e-mail, Tom Batthany is saying
that he has looked into what the reason was for
reducing Bobby Choplin's commission on this deal,
and the second sentence says, "The answer I get
from Randolph" -- and that's Randolph Moorer,
right?

A. Yes.

Q. "The answer I get from Randolph is the
ELA is overfunded."

A. Yes, That's what he --

Q. Okay. And is that true?

A. No. I mean, again, there is no budget
from an E to R point of review.

Q. Okay. But Randolph Moorer seems to
think that there is, doesn’t it? Doesn't he,
rather?

MR. BARNES: Object to that question.

Go ahead.

 

 

Page 128
BY THE WITNESS:

A. Randolph is going through and looking at
the 10 percent as a guideline and he is looking at
that going forward.

BY MR. LEE:

Q. Okay. And he keeps referring to it as a
budget, but he is just not correct about that?

A. It's not a budget, and again, I can
validate that through both 2015 first half and
2000- — and all other time periods where we have
gone through and released more commissions above
and beyond the 10 percent.

Q. Okay. So ifa jury one day is resolving
this issue about whether this was or wasn't a
budget, it’s your testimony that they should not
look to Randolph Moorer's language in these e-mails
where he calls it a budget over and over again; is
that true?

A. Carrect. He is using that in a generic
terminology.

Q. Much like he used the term "cap"?

A. Correct.

Q. So the jury shouldn't pay attention to
Mr. Moorer's words in these e-mails as he is going
through this review; is that what you are saying?

A. The jury should ask or Randolph should
explain, you know, his meaning behind the budget.
He should -- my -- my statement as an IBM
representative here is he needs to clarify, you
know, his terminology. He is using generic terms,
interchanging generic terms, and he needs to be
more specific and clear.

Q. Imean, Mr. Moorer, I guess, your
position would be he was being sloppy with his
language, right?

A. Yeah.

Q. In the second paragraph here, it looks
like Tom Batthany may be confused about this budget
issue too. He says -- do you see the sentence
starting "Paying a rep" in the middle of the second
paragraph?

A. Yes.

Q. It says, "Paying a rep 50 percent of
what he was expected, because we are over budget
just does not seem fair."

Did I read that correctly?

A. Yes.

Q. And you just disagree with Tom's using
that word "budget" and concluding that that was the
reason for the adjustment?

 

33 (Pages 126 to 129)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 35 of 52

Richard Martinotti

 

 

Page 130

A. Correct.

Q. Because the adjustment here was because
of Bobby's relative contribution, not because the
commissions that resulted were over budget?

A. Correct.

Q. And when IBM asks the jury to accept
that, IBM is also asking the jury to ignore this
language from IBM vice presidents, IBM managers
where they call this a budget and a reduction
because they were over budget; is that correct?

MR. BARNES: Objection.

A. I would say they need to clarify; they
would need to go back to Randolph and say -- and
ask him to clarify what his meaning was.

(Exhibit 80 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I will show you what I have marked as
Exhibit 80. This is e-mail correspondence in
August of 2015 between Randolph Moorer and again
Cleo Clarke. Have you seen this before?

A. Yes.

Q. And this is a true and accurate copy of
that e-mail correspondence?

A. Yes.

Q. Randolph in his e-mail at the very top,
first line, he says, "To be clear," and this is
about -- first let me say, this is about Tom
Stephenson and his commissions on the BB&T and the
Labcorp deal, right?
A. This is for Cleo, yes, because Cleo

doesn't have anybody on BB&T.

Q. Well, Tom Stephenson was on BB&T, wasn't
he?

A. But he wasn't being -- was he being part
of this --

Q. He was.

A. Okay.

Q. Imean, I don't want you to take my word
for it, but if that refreshes your memory.
A. Oh, that's right. We did have two
people on BB&T, yep. [ apologize.
Q. That's okay.
All right. So, Randolph's first line
is, "To be clear. We need to ensure we maintain an
affordable expense posture on each transaction and
commissions should account for about 10 percent of
the total deal value."
Did [ read that correctly?
A. Correct.

Page 131 |

 

 

Page 132

Q. He continues, "In the case of both the
Labcorp and BB&T transaction the commission expense
far exceeded the allowable range, and therefore
each person was evaluated on a relative
contribution. Tom was evaluated as a high
contributor, along with some others. However,
there was not sufficient budget to allow a full
payout, so reductions had to be made."

Did I read that correctly?

A. Correct.

Q. Okay. But there wasn't a budget?

A. There is no budget.

Q. Okay. When he says, "Tom was evaluated
as a high contributor along with some others," is
he referring to Bobby Choplin as one of the others
who was evaluated as a high contributor?

A. I would have to go back to Randolph and
ask him.

Q. There was no question that Bobby Choplin
had put significant work into the BB&T transaction,
was there?

A. No.

Q. He had contributed a lot of his efforts
as a sales representative for IBM towards making
that sale, right?

Page 133

A. Right.

Q. This was not an occasion where Bobby
Choplin just happened to have that territory and
never called on the account but ended up in the
system as getting credit for a sale; that’s not
what happened here, right?

A. Correct. However, there was, as
highlighted in Randolph's other correspondence,
there was over 123 people, of which nine people
were significant individuals, and so that's what he
is referring to. You were asking me about --

Q. Okay. So you are saying like Bobby
would have been one of the nine high contributors
along with Tom Stephenson and perhaps some others?

A. Yeah, yeah.

Q. I'm showing you what we have previously
marked as Exhibit 45. Do you recognize this?

A. This is his commission statement, “his”
being Bobby Choplin.

Q. Okay. So, at the very top it says
"Field Management System." I guess that's the
system where --

A. It's the FMS system. That's the
commissions system, yep.

Q. Okay. That's something that's available

 

34 (Pages 130 to 133)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 36 of 52

Richard Martinotti

 

 

Page 134

on IBM's system where a sales rep can go and see
what their commissions might be for a given sales
period?

A. Yes. He can query the FMS system
through a canned report and pull that information,
and he gets a statement on a monthly basis as well.

Q. Okay. And the information here is
accurate?

A. It looks it, yeah, I got to believe,
yeah,

THE REPORTER: I'm sorry?

A. It looks it, but I got to believe, yeah.
I mean, it is.

Q. I will also show you what I'm marking as
Exhibit 81.

(Exhibit 81 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. This might help us understand these a
little better. So between Exhibit 81 and Exhibit
45, we can see what Bobby's commissions payments
were for the first half of 2015, correct?

A. Correct.

Q. And this is after the adjustments were
made for the BB&T deal, correct?

Page 135

A. Correct.
Q. And so the revenue that Bobby was
credited on the BB&T deal was what?
A. Revenue is not on here. This is simply
the commissions.
Q. This is his total commissions for that
period?
A. Correct. So what it talks to is --
yeah, this is his commissions.
MR. BARNES: And you are talking about
Exhibit 81, just to be clear?
THE WITNESS: Correct.
MR. LEE: Sorry, ycah.
BY MR. LEE:
Q. Exhibit 45 is what I'm talking about.
A. Oh.
Q. I'msorry. I should have been clcar
about that.
A. I will go back to this.
Where do we have the revenue?
So he has got for PCO1 3,971,965. That
was on this specific statement for PCO1. PCO2, a
million 7.
Q. Okay. And just for the jury who may not
understand the lingo there, you are talking about

 

 

Page 136

there was a primary and a secondary quota that
Bobby had. The primary related to the BB&T deal.
The secondary did not relate to the BB&T deal,
right?

A. Correct.

Q. And if you look back -- I think this may
help. If you look back at Exhibit 75, this is
where John Dunderdale approved the payout, the
adjustments on the BB&T deal.

A. Okay.

Q. And the Page 213, that shows the account
revenue that he was credited with 3.324 million for
that deal; is that correct?

Yeah. 3 million 324.
. Okay. So that was his revenue credit,
and then we can look back at Exhibit 81, and that
will show us --

A. He had more --

Q.  -- what his commission was from that,
right?

A. Well, he had more achievement. This is

A. On what page, did you say?

Q. 213.

A. Yeah, but this -- oh, there is Bobby.
Q. At the bottom there.

A.

Q

Page 137

he has got an achievement record of 3 million 970,
so he has got $600,000 more achievement on his
commission statement than he does in this
inspection.

Q. Okay. So he must have had another deal
that applied to his primary?

A. Correct, probably.

Q. Maybe a couple deals, who knows.

So Bobby's commissions overall on that
primary category were reduced by $296,569, correct?

A. Correct.

Q. And how was that determined?

A. I would have to go back to Randolph. He
supplies that data in the spreadsheet, and that's
what [ implement.

Q. What data?

A. He supplies the data of the adjustment,
so in the spreadsheet, in this spreadsheet.

Q. Okay. So that's just not the full
spreadsheet; there is more information?

A. No. There is more information that goes
out here.

Q. I wonder if maybe over lunch you could
take a look at that.

A. And do what? What do you need me to do?

 

35 (Pages 134 to 137)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 37 of 52

Richard Martinotti

 

 

Page 138

Q. Let me know what -- on what basis Bobby
Choplin's commissions were adjusted.

A. Okay. I will see if 1 can find
something.

MR. LEE: Now might be a good time.

MR. BARNES: And let me just say that
Exhibit 75 cuts off some of the columns. The
version that was produced has those columns
out to the right, so...

MR. LEE: I'm not saying you didn't
produce the whole spreadsheet. [I think that
it was copy and pasted in this e-mail. I
think that's what happened. So, I mean, I'm
not quibbling over that or anything. I just
would like to know what the final word is.

Okay. Do you guys want to go ahead
and take a break, go off the record?

MR. BARNES: Yeah, let's go off the
record.

THE VIDEOGRAPHER: Going off the
record at 12:04 pm.

(Lunch recess taken,
12:04 - 1:10 pm.)
AFTERNOON SESSION
THE VIDEOGRAPHER: Beginning Disk 3.

We are back on the record at 1:11 p m.
BY MR. LEE:

Q. Mr. Martinotti, just coming back from
lunch, I will just remind you that you are still
under oath today.

A. Yes, Ido.

Q. Okay. One of the things that we talked
about looking into over lunch was how IBM arrived
at the reduction of Mr. Choplin's BB&T commission.
What's your understanding of how that reduction was
reached?

A. What Randolph does or did was he went
through and filled out the spreadsheet that I gave
him that had the ability to do adjustments of -- of
commissions and revenue. He went through and did
an adjusted number in there.

That's the number that was represented
in the follow-on correspondence from me to John and
to the incentives team. However, I believe the one
area that you are still referring to is the 12
percent. I believe I have a -- I mean, I can get
myself to a 12 percent range. Whether or not
that's really the logic he used, I can't verily it,
is my problem.
Q. Okay. What's your best estimate of how

 

 

Page 140

that was reached?

A. Taking the -- a 12 percent of the
overall commissions spent.

Q. Isee. So the overall commissions -- I
guess we could go back to this big sheet here. So
if we look at the overall commissions of 2.624
million, 12 percent of that is roughly -- let's
just do this math, I guess. It's 2,624,822, okay.
That equals, you know, 12 percent of it is
$314,000.

A, Yeah,

Q. Okay.

A. So whether or not he didn't put the
decimal points in there or that type of deal, I
don't know.

Q. Oh, Isee.

MR. BARNES: Which number were you
working off of there, Matt?
MR. LEE: Just the total commissions

on the Exhibit 64.

MR. BARNES: Pre or post reduction?

MR. LEE: Before any reduction was
taken.

MR. BARNES: Okay.

BY MR. LEE:

Q. So that's -- I mean, what it looks like,
from what I'm looking at, is the whole deal was
19,677,000, roughly. Total commissions on that was
$2,624,000 and some change.

A. Correct.

Q. And the net commissions was 1.954.

So, if you take that 2,624,000,
12 percent of that is like 314,000.
MR. BARNES: Yeah, and -- I don't want
to testify. So, I can clear this up on

redirect if you want me to.

MR. LEE: You can just tell me and [
will ask him.

MR. BARNES: Okay. I think it is 12
percent of the net or 12 percent of the target

10 percent E to R.

MR. LEE: Oh, okay. So it really

would be --

MR. BARNES: For Bobby, and 14 percent
of the target E to R for Tom.

MR. LEE: We will sec. So ifthe 10
percent of the deal, the --

MR. BARNES: It would be 1.967 times

12 percent, gets you to roughly what he was

 

36 (Pages 138 to 141)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 38 of 52

Richard Martinotti

 

 

Page 142

paid on the deal.

MR. LEE: That's 236, so that's not

Tight, because he was -- Mr. Choplin was paid

$348,000. Wait. Let me get this right just

for the record.

BY MR. LEE:

Q. The total commission payout that
IBM gave to Mr. Choplin for the BB&T deal was
$348,487.06; is that correct?

A. Correct.

Q. And the amount held back was $296,569?

A. Correct.

Q. And ifthere had been no holdback, the
total amount of commissions that Bobby Choplin
would have been paid is $645,056.06?

A. Correct.

Q. And as you sit here today, you don't
know how Mr. Moorer decided that $296,000 should be
used?

A. Well, I know how he presented it in the
spreadsheet. I don't know how it relates to the 12
percent.

Q. Okay. So how did he present it in the
spreadsheet?

A. He went -- he does do an adjusted

Page 143

statement from the -- he was going through and
looking to pay Bobby at 450 percent of plan, and
that's what this equates to. So that's what -~
that's what the spreadshcct calculation would be,
455 percent, 455 percent.

Q. So he was looking to reduce the
commissions to whatever would bring it down from
the -- it was almost a thousand percent of his
quota that this --

A. The adjusted, yeah.

Q. —achievement represented.

And he was looking to reduce the
commissions by an amount of money that would get
the total commissions paid, the net commissions on
the BB&T deal to about 10 percent, right?

A. I would -- I would -- I guess he is
doing -- well, I shouldn't guess. I just know that
he went through and came up with that adjustment
for both Bobby and for Tom, so his background --

Q. Mr. Martinotti, we are here today to
discuss how IBM --

A. I will go through and say yes, yes, to
get him to 10 percent.

Q. Okay. And that was using the relative
contribution approach, right --

 

 

Page 144

A. Yes.

Q.  -- which looks at the contribution of
the salesperson to this deal to consider what
amount of money would be fair to pay them; is that
fair to say?

A. Relative to, yes, correct.

Q. Okay. And the information that [BM
is using to gauge what contribution a sales
representative made on a given deal is what's
provided to TBM by the first line manager, right?

A. The first line manager, second-line,
through the line management chain, yeah.

Q. Okay. Well, so who provided information
about Bobby Choplin's contribution on the BB&T
deal?

A. Tom.

Q. Okay. Anyone else?

A. Haleh was part of -- was part of the
discussion as well.

Q. That's Bobby's second line manager on
the account?

A. Correct.

Q. Anyone clsc?

A. I think for Bobby himself, J think that
was the two of them, yep.

 

Page 145

Q. Okay. So Bobby Choplin, Tom Batthany,
Haleh Maleki, those are the people who supplied
information about Bobby's contribution to the BB&T
deal?

A. Yes.

Q. And based on that information, Randolph
Moorer went back and adjusted the commissions to
reflect what he felt was appropriate on this deal;
is that fair to say?

A. They send that information in
conjunction with Randolph understanding the rest of
the contri- — the rest of the transaction, yes.

He then made his assessment.

Q. Well, what information did Randolph
Moorer have about the other sales reps on the deal?

A. So, this is an ELA once again. Right?
So once again we are going through and looking at
this transaction as a whole. This, no one sale
within the ELA is a unique or separate transaction.
They are all packaged together as a total.

So what's being assessed here is the

total $19 million plus transaction, of which, you
know, 3.3 million of it was Commerce, which is
Bobby.

Q. My question is -- well, let mc back up a

 

Golkow Litigation

Services -

37 (Pages 142 to 145)
877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 39 of 52

Richard Martinotti

 

Page 146

little bit. The materials that we are talking

about, Bobby Choplin's information, Tom Batthany's
information and Haleh Maleki's information about
Bobby's contribution, that was given in writing,
wasn't it?

A. Yes.

Q. Okay. And submitted in writing to
Randolph Moorer in order for him to make his
decision, right?

A. Correct.

Q. What other information was submitted to
Mr. Moorer in writing about the other sales
representatives on the BB&T deal?

A. Tt would have been the same assessments
based on the other participants, the other 123
people that were part of that ELA.

Q. It would have been or it was?

A. He does -- he did -- he went through --

I can't -- I would have to go back into the
records. He did go through and review other people
more than just Bobby.

Q. Who else did he review?

A. He reviewed, as it highlights in his
other correspondence, there was nine people of
significant commissions.

 

 

Page 147

Q. And so is it your testimony that
Mr. Moorer reviewed something in writing regarding
the contribution of each of those nine sales
representatives on the BB&T deal?

A. Yeah.

Q. And you've seen that?

A. Ihave not seen it, but I know that
that's what he would have done.

Q. How do you know that?

A. Just because of his personality.

Q. Okay. Are you speculating?

A. Okay, I'm speculating, so I don't know
for sure.

Q. Mr. Moorer hasn't told you, "T received
in writing a statement of the contribution of each
of these nine sales representatives," has he?

A. Correct, he has not.

Q. And in preparation for today, you didn't
review anything like that, did you?

A. No, I did not.

Q. Okay. So as you sit here today, you
cannot say that Bobby Choplin's contribution to
the BB&T deal was less than any of those nine
individuals who were reviewed, can you?

A. No.

 

Page 148

Q. So look at Exhibit 45, please.

A, 45. Yeah.

Q. The reduction, the 296,000 reduction
that's taken on this is categorized as a claim.

A. Right.

Q. What does that mean?

A. It's an adjustment. That's how we go
through. That's the terminology that we go through
in the FMS system. We do a claim, a manual
adjustment claim, and that's how it physically gets
processed in the FMS system.

Q. Okay. So when IBM is using its judgment
and discretion to reduce commissions based on
relative contribution, it gets categorized as a
claim and the reduction is taken?

A. Correct.

Q. Okay. Was Bobby Choplin ever advised of
the basis of that reduction?

A. He was advised by Tom, and we've gone
through some of the correspondence.

Q. The reason Tom cited was that Randolph
Moorer told him IBM was over budget on the deal,
right?

A. Yes.

Q. Do you know how IBM arrived at the

Page 149
revenue credit for Bobby Choplin and the Commerce
team on the BB&T deal?

A. How we arrived at it, did you ask?

Q. Right.

A. What happens is the -- a dealmaker
spreadsheet is built which identifies the part
numbers and the gross versus the discounted value.
That then is what is used to place an order into
the system. That order is then what gets invoiced
or billed, and that is what then is registered on
our ledger, IBM ledger.

Q. Have you seen an achievement detail
teport before?

A. Yeah, yes. I'msorry. Yeah.

Q._ I'm going to show you what I've marked
as Exhibit 43.

MR. LEE: I've only got two of these,

if you wouldn't mind looking at...

MR. BARNES: I think I have got it,

actually. That's 43?

MR. LEE: That's right.
BY MR. LEE:

Q. This is part of IBM's FMS system, isn’t
it?

A. Itis a Cognos report that querics the

 

38 (Pages 146 to 149)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 40 of 52

Richard Martinotti

 

 

Page 150

FMS system, yes.

Q. Okay. And just to put that in plain
English for our jury, this is a report that IBM
employees can use to access information from that
FMS system, right?

A. Yes. It's a very robust reporting
process that allows them to go through and query,
yes.

Q. Okay. Is the information on this report
accurate?

A. [don't -- I don't know, to be honest
with you, because I don't know the premise of how
he created the -- the report. I mean, he's got a
report here. He's got a report that shows $6.6
million worth of revenue. He's got part numbers
here.

What [ don't know is whether or not this
is representing the gross transaction or the net
transaction and whether or not this is license,
including the support and subscription or just
license. So, I would really have to go and ask him
how he pulled this report.

Q. As you sit here today, can you say that
the information on this report is not accurate?

A. If we are saying that this -- well, this

Page 152

That's all I'm saying.

Q. You saw this before today, didn't you?

A. Yeah.

Q. Did you look at this in preparation for
today?

A. I did not go back to query the report
to -- you know, I see the report. I did not go
back and query the report.

Q. That's something you could have done?

A. 2015, yeah, we would have this on our
system.

Q. And it looks like this is all
information related to software from the Commerce
team that was purchased by Branch Banking & Trust,
BB&T, right?

A. Correct.

Q. And this is the right period, isn't it?

A. Aside from there is a 2014 transaction
on here.

Q. Allright. Just 30,000?

A. I get it, but you just asked me the
question.

Q. Sure. No, no, no. I want to be
complete. You are doing the right thing. I just
want to make sure it's clear.

 

Page 151

is saying that this is BB&T. The revenue
recognition that we have for BB&T for Commerce is
the 3 million 3.3 and this is showing 6.6. So,

this is, like I said, either showing a gross versus

the discounted value, we pay on discount,
discounted value, and/or he could have the support
and subscription which, again, he is not paid on.

Q. Okay.

A. So whether -- you know, is the 6.6
accurate? It could be accurate if that's what this
report is representing. Right? But I will tell
you, I don't know because he doesn't have his query
here. He doesn't have -- he doesn't show how he
accessed the report.

Q. What do you mean? What options would
you have?

A. Hecan go in there and, you know, query
the whole -- you know, he can go gross to net. He
can go license to support and subscription. He can
go through and look at channel content, a whole
number of other, you know, aspects.

He nceds to query it correctly to -- you
know, if he is looking for the net value to
represent or tie back to his 3.3, he needs to make
sure that he is querying net rather than gross.

 

Page 153

A. Yeah.

Q. Let me put it this way: This
information could be accurate, but as you sit here
today, you don't know whether it is or isn't?

MR. BARNES: Objection, asked and
answered,
BY MR. LEE:
Q. You can answer.
MR. BARNES: Go ahead.

A. It could be accurate based on the fact
that this is reflecting gross rather than net.

Q. But you don't know that to be the case
either, right?

A. Well, I would lean towards that because
the -- the FMS system represents exactly what we
have on the ledger, and the ledger has for his
territory, for his products and for his sales plan
$3.3, and that's what I do believe. That's what I
do -- I mean, that's what we go and report to the
street. That has to be accurate, and that is a net
value.

So, you know, comparing the 3.3 versus
the 6.6, the 6.6 I could assume is either the gross
plus S and S or just gross, but it can represent
the transactions, yes.

 

39 (Pages 150 to 153)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 41 of 52

Richard Martinotti

 

Page 154

Q. Other than IBM's right to review
significant transactions and, in this case, make a
contribution adjustment, are there any other
reasons that IBM relies on to support modification
of Bobby Choplin's commissions payments on the BB&T
deal?

A. Is there any other -- try that again.

I'm sorry.
MR. LEE: Would you mind reading that
back?
THE REPORTER: Question: "Other than

IBM's right to review significant transactions

and, in this case, make a contribution

adjustment, are there any other reasons that

IBM relies on to support modifications of

Bobby Choplin's commission payments on the

BB&T deal?"

BY THE WITNESS:

A. In this case they are looking at the
contribution. They validated that the territory
was correct and the quota was correct, yeah.

BY MR. LEE:

Q. So my question is, are there any other
reasons besides that?

A. So, that was why I was asking the

 

 

Page 155

question. There would be other reasons. There
would be other -- in the -- in the disclaimer, as I

-- as we talked about, we are looking at, you know,
are we validating the territory, are we validating
the quota, are we validating ihe contribution. So,
yeah, there is more than just contribution he is
looking at, if that's what you are asking.

Q. No, it’s not what I'm asking.

A. Oh, okay. I'm sorry.

Q. I think your answer was more
hypothetical and mine is what was actually done,
what was actually done for Bobby Choplin on this
deal. Are there any other reasons that IBM is
relying on, any other justifications for adjusting
Bobby Choplin's commissions on the BB&T deal?

A. And the answer is no.

Q. Okay. So IBM is not claiming that Bobby
failed to comply with his IPL, are they?

A. Correct, they are not.

Q. IBM is not claiming that Bobby failed to
follow some other guidetine or policy, is it?

A. Correct.

Q. And IBM is not alleging any fraud or
misrepresentation or misconduct by Bobby Choplin?

A. Correct.

 

Page 156

Q. [have seen some information in the
record that the BB&T deal could be as large as
80 to 90 million total. Is that accurate?

A. That would be including the support and
subscription, you know, the full package, the full
breadth of the transaction. The 19 million
represents the license.

Q. Okay. And so that is the amount that
would apply to the software team; is that correct?

A. Correct.

Q. Okay. And there was -- that was only
maybe a quarter, 25 percent of the deal, right?

A. Correct, yeah.

Q. Okay. What was the rest of the deal, do
you know?

A. I can't — it's the support and
subscription. There was some services thal were in
there, but the rest of that revenue is not part of
their sales plan. That's why it's not recognized
for them.

Q. What does that mean?

A. In other words, the sales plan for that,
for Bobby and others is transactional only. We arc
paying them to focus on the transactional.
Everything else comes forward.

Page 157
By selling the transaction, the

importance of selling transactional is we drag the

support and subscription, so that's why we are

focusing on transactional.

Q. Okay. Let me make an analogy that I
would understand; I hope somebody else would too.
My dad for his career sold pumps, and

when they would sell pumps, they would sell the
pump to a manufacturer and then they would also
service the pump over a, you know, period of time.
Okay?

A. Um-hmm.

Q. So in that situation what you are saying
is the transactional is the cost of the pump and.
selling the pump to the manufacturer, and so it
would include that ifthe pump cost a hundred
dollars; and then the service package, which may be
another $200 over five years, that's not included,
right?

A. Correct.

Q. Okay. So, ifthe BB&T deal was $80
million, then roughly 20 million was the software
itself, BB&T purchasing the right to use that
software. The other 60 million of the deal was [BM
servicing that software, maintaining it, keeping it

 

40 (Pages 154 to 157)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 42 of 52

Richard Martinotti

 

 

wo MOHD OF WN FB

10

be
bh

12
13
14
15
16
17
18

Wo DH nn s® WNP

NPP PPE RPP RPP
SE DMARD F WYNNE OC

Page 158

up-to-date and working with any bugs or any
problems that BB&T has over time?
A. Correct.
MR. LEE: Give me just a second.
THE WITNESS: No problem.
MR. BARNES: My father-in-law
engineered pumps for his career, so I wonder
if --
MR. LEE: Oh, really?
MR. BARNES: -- your dad and my
father-in-law met.
MR. LEE: Maybe, yeah.
MR. BARNES: You said that and my ears
perked up.
MR. LEE: I will have to ask you who
he worked for when we are done.
BY MR. LEE:
Q. Would you agree that caps on commissions
dernotivate sales representatives?
A. Yes.
Q. Is that part of the reason that IBM does
not have caps on commissions?
A. Yes.
Q. And so having a compensation plan where
commissions are uncapped is designed to motivate

Page 159

sales representatives to achieve high sales?

A. Yes.

Q. Allright. I want to talk to you about
the Phillips deal. Do you know what I'm talking
about when I say that?

A. It's a SaaS transaction that happened in
2013.

Q. Okay. And Bobby Choplin started working
with IBM in late 2012?

A. November 2013.

Q. November 2012, right?

A. '12, yes. I'm sorry. Yeah, '12.

Q. In fact, his first commission plan for
IBM was the first half of 2013, wasn't it?

A. Correct.

Q. And that was the period during which the
Phillips deal closed, wasn't it?

A. Yes.

Q. And you said that was a SaaS deal,
and we may have already said that, but that's
sofiware --

A. Software as a service.

Q. Okay. And explain for the jury in
layman's terms what that means.

A. It converts our license into an annuity

 

 

GC PF WN EH

NNNNNRPPP RP REP PE Be
BWNHP DW OAKDOBWNE DY AAS

Page 160

or a monthly rental, essentially, and it's a form

of billing that the customer will come to us and

ask us to build a SaaS environment whereby we will
go through and lease back the licenses and the
support and the subscription of that product, you
know, so that they get it and that they don't have

to carry it as an operating lease.

Q. And that was anew product in 2012,
2013?

A, Yes.

Q. And Bobby Choplin had a great
performance with the Phillips deal in the first
half of 2013; would you agree with that?

A. Yes.

Q. In fact, I think some of the IBM
executives called him a -- called his performance
on that deal a poster child for high achievement on
a SaaS deal. Would you agree with that?

A. He was -- he was lauded, yes.

(Exhibit 82 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. Just so I'm not speaking in
generalities, I show you what I have marked as
Exhibit 82, If you'd look over at Page 4185. I

Page 161

think it's Page 8 of the exhibit.

It's giving an example of what they call
a big win with this Phillips BVA deliverable. It
says, "A poster child win for brand new rep Bobby
Choplin." Do you see that?

A. Correct.

Q. And have you seen that before?

A. To be honest, this specific package, no,
but I've heard of -- yes -- no, I have not seen
this specific one.

Q. Did you hear these kinds of --

A. Yes. Well, I shouldn't say that before
you've asked your question.

MR. BARNES: Yeah, let him finish his
question first.
BY MR. LEE:

Q. So you had heard these kind of positive
comments about Bob Choplin’s performance --

A. Yes.

Q.  -- around the time that he closed that
deal?

A. Yes. Just as, you know, I've heard --
it's a common occurrence when a significant
transaction happens. We have a process and a
system in IBM whereby we will go through and

 

41 (Pages 158 to 161)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 43 of 52

Richard Martinotti

 

 

Page 162

highlight significant transactions just so that
others can glean and learn from the -- you know,
the activity.

Q. And that, IBM figured out deciding to
hold back part of Mr. Choplin's commissions on that
deal, correct?

A. That was a situation whereby his quota
was not set correctly, and so consequently they
adjusted his earnings due to the quota.

Q. So IBM determined that there was an
error in the assignment of his quota and corrected
that error?

A. Correct.

Q. Okay. And just the correction of that
error alone resulted in a lower commission?

A. Resulted in the lower commission, yes.

Q. Okay. So there wasn't a cap placed on
Bobby's commissions for the Phillips deal?

A. That was not a cap, no.

Q. Okay. And there wasn't a claim or a
reduction made for his relative contribution or
anything like that?

A. Correct. That was solely Bobby, and
that was the quota.

Q. So this was not an ELA or an account

Page 163

level review?

A. Correct, it was not.

Q. Okay. This was just a deal driven by
Bobby Choplin?

A. That was simply by Bobby. That was a
SaaS review.

Q. So this was different than the BB&T
review?

A. Ifyou go back to, remember, there was
the four that we talked about.

Q. Right.

A. SaaS was one of them.

Q. Okay. Since it was a new product, you
were reviewing those transactions more frequently
to make sure that the commissions were in line with
what IBM expected?

A. Correct.

Q. And in this case, IBM identified the
quota error and corrected it and the commissions
worked themselves out?

A. Correct.
(Exhibit 83 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm going to show you what I have marked

 

Page 164

as Exhibit 83. This is an e-mail from Michael
Madsen, September 15th, 2013, and this includes
your initial e-mail to the group and then

Mr. Madsen's recommendation after reviewing this;
is that correct?

A. Yes. My note is here behind here,

August 14th; and this is September 15th, yes.

Q. _ Is this a true and accurate copy of this
e-mail?

A. Yes.

Q. And if you flip over to the third page,

Mr. Madsen came to this -- strike that.

Mr. Madsen corrected the quota error --
well, strike that. I'm sorry. Give me one more
time.

MR. BARNES: Third time is a charm.
MR. LEE: That's right, usually.
BY MR. LEE:

Q. Ms. Surrette, Deborah Surrette was also
involved in this review, correct?

A. Correct.

Q. And she has an e-mail down here on
September 13th, and she has made a recommendation
to Mr. Madsen, and her recommendation is that
Mr. Choplin's quota should be corrected and brought

Page 165

in line with average SaaS quota in North America;
is that correct?

A. I'm looking for her note in here. There
is Deborah. "Janet and Mark, Attached you will
find a workbook containing three things. Current
recommendation...." Yeah, okay. I got it.

Q. And actually, I said in North America,
but it says East IMT. What does that mean?

A. That's the region. That's the
geographic footprint, so that's state of New York.
You know, that's all that is.

Q._ It's Bobby's region?

A. Yeah,

Q. Okay. So it looks like there is 66
other sales reps in that region. Total quota was
11.9 million. I have gone ahead and done the math
for us. That equals 180,000 per sales rep, and
that's what the adjustment was, right?

A. Yes.

Q. So the adjustment here was different
than what went on in the BB&T deal; that's correct?

A. Correct. This is a -- this is a
different inspection. It was based on a different
rationale, but it was an inspection, yeah.

Q. We talked about lawsuits that had been

 

42 (Pages 162 to 165)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 44 of 52

Richard Martinotti

 

 

Page 166

brought against IBM related to commissions earlier.

I would like to talk more specifically about them.
Are you familiar with the salesman by

the name of Niels Jensen?

A. No.
(Exhibit 84 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I show you what I have marked as
Exhibit 84. This was a IBM sales representative.
A. 2000. Oh, he was hired in 2000. Sorry.
Q. That's okay. Niels Jensen was a sales
representative for ISM; is that your understanding?
MR. BARNES: You can take some time to
read through that if you need to.
MR. LEE: As long as you need to.
BY THE WITNESS:
A. It says here that he was hired in 2000
as a software sales representative, so yes, he is
an IBM employee.
BY MR. LEE:
Q. Okay. And this lawsuit involved unpaid
commissions?
MR. BARNES: Again, you can take the
time to read through this document if you need

Page 167
to.
BY MR. LEE:

Q. You can take that as a given any time I
hand you a document. I want you to take your time
and make sure you understand it. Don't answer one
of my questions before you are ready. Okay?

A. Got it. And the question was again?

Q. That Mr. Jensen sued IBM over unpaid
commissions.

A. Yes.

Q. Just let me know when you are ready.

A. So Jensen is looking for $2.6 worth of
commissions, is what this is saying.

Q. Okay. And Mr. Jensen was claiming that
IBM was bound to pay him commissions under the
commission formula; is that correct?

MR. BARNES: And let me just say that

I'm going to object to the exient that this is

asking about facts that aren't in evidence and

to the extent that you are asking

Mr. Martinotti to make any legal conclusions.
BY MR. LEF:

Q. You can answer.

A. And I've got to say, [ don't know.

Q. Let me give you one that we have

 

Page 168

discussed a little bit and you are familiar with.
(Exhibit 85 was marked for
identification, as of 10/19/17.)

BY MR. LEE:

Q. I'm marking as Exhibit 85, this is a
copy of the complaint in the Schwarzkopf versus IBM
case. You are familiar with that case, aren't you?

A. Yes.

Q. And Mr. Schwarzkopf was a sales
representative?

A. Yes.

Q. AtIBM, of course. And he is by this
complaint suing IBM over unpaid commissions?

A. Correct.

Q. And Mr. Schwarzkopf is claiming that IBM
was bound to pay him commissions under the formula
they provided, correct?

A. Correct.

Q. And then Mr. Schwarzkopf claimed that
his commissions were unjustifiably reduced; is that
correct?

MR. BARNES: And I'm just going to
makc the same objcctions that I made on the
previous exhibit, but go ahead.

A. Yeah. He came forward and objected to

Page 169

how we approached him.
Q. Mr. Schwarzkopf said that his
commissions had been capped and IBM wasn't allowed
to cap his commissions; isn't that right?
A. Correct, and we did not cap his
commissions and he did not win this suit.
Q. Mr. Schwarzkopf misunderstood IBM's

compensation program, didn't he?
A. Correct.
(Exhibit 86 was marked for
identification, as of 10/19/17.)
BY MR. LEE:
Q. I'm showing you a copy of Exhibit 86.
Are you familiar with this lawsuit?

A. Yes. This was my first onc.
Q. This was Kavitz versus IBM?

A. Correct.
Q. When you said it was your first one,
this was the first case --

A. Deposition. Sorry.

Q. Okay. And Mr. Kavitz was a sales
representative at IBM?

A. Yes.

Q. And he sued TBM over unpaid commissions;
is that correct?

 

43 (Pages 166 to 169)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 45 of 52

Richard Martinotti

 

 

Page 170

A. Correct.

Q. And he claimed IBM was bound to pay him
commissions under the formula they provided,
correct?

MR. BARNES: Then let me just restate
the same objections.

MR. LEE: I will give you a line
objection. What was it? Legal conclusions?

MR. BARNES: Yeah, that's fine. As to
complaints or decisions from any of these

cases, I object to the extent it's calling for

a legal conclusion and to the extent it is

assuming facts that aren't in evidence, and I

don't interrupt any more.
BY THE WITNESS:

A. I mean, the answer would be yes because
he obviously, you know, brought this case forward.
BY MR. LEE:

Q. And you gave a deposition in that case,
so you know the facts, don't you?

A. Um-hmm. Yes. I'm sorry.

Q. And my question is, Mr. Kavitz was
claiming IBM was bound to pay him commissions under
the formula they provided, right?

A, Carrect.

Q. And that IBM could not cap his
commissions, right?

A. Correct.

Q. And Mr. Kavitz misunderstood IBM's
compensation plan, didn't he?

A. Correct.

(Exhibit 87 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm showing you what I have marked as
Exhibit 87. This is a copy of anothcr complaint
filed by Stephen Rudolph against IBM in the
Northern District of Illinois Federal Court.

Are you familiar with this case?

A. No.

Q. Have you ever heard of Stephen Rudolph.

A. I knew of Stephen as a software sales
rep, yes.

Q. Okay. Did you know that he had sued
TBM?

A. No, I did not.

Q. And so I'm not going to ask you to read
through that and tell me anything about it.

You don't know anything about this case
other than what's written in this document?

Page 171

 

Page 172

A. Correct, [ do not know anything about
this case.

(Exhibit 88 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm showing you what I have marked as
Exhibit 88.

MR. BARNES: I would be happy to
answer all of your questions about this case
if you would like me to, Matt.

MR. LEE: You're next.

BY MR. LEE:

Q. Mr. Martinotti, this is a copy of a
complaint that was filed in the Superior Court of
the state of California in Los Angeles by Kelli
Gilmour against IBM.

Are you familiar with this case?

A. No.

Q. Have you ever heard of Kelli Gilmour?

A. No.

(Exhibit 89 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. Showing you a copy of what I have marked

as Exhibit 89. This is a copy of a complaint filed

Page 173

in California in the City and County of San
Francisco by Lee Kemp against IBM.
Are you familiar with this case?

A. No.

Q. Have you ever heard of Lee Kemp?

A. No.

(Exhibit 90 was marked for
identification, as of 10/19/17.)
BY MR, LEE:

Q. I'm showing you what I have marked as
Exhibit 90. I'm showing you -- this is a copy of a
complaint filed in Colorado State Court in Denver
by David Geras against IBM.

Are you familiar with this case?
No.
Do you know who David Geras is?
No.
That's G-e-r-a-s.
(Exhibit 91 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm showing you a copy of what I have
marked as Exhibit 91. This is a copy ofa
complaint filed in Nebraska by Eric --

A. Bereuter.

QP >

 

 

44 (Pages 170 to 173)

Golkow Litigation Services - 877.370.DEPS
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 46 of 52

Richard Martinotti

 

 

Page 174

Q. There we go.

-- Eric Bereuter, that sounds good,
against IBM. Are you familiar with this case?
No.

Do you know Eric Bereuter?
No.
I think I have got one you might know.
Oh.
(Exhibit 92 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. Showing you a copy of what I have marked
as Exhibit 92. This is a complaint filed in
Georgia by Peter Wilson against IBM.

Are you familiar with this case?

A. Yes.

Q. Okay. You gave deposition testimony in
this case; is that correct?

POP Pp

A. Correct.

Q. So Mr. Wilson was a sales representative
for IBM, correct?

A. Correct.

Q. And he was suing over unpaid
commissions?
A. Correct.

Page 175

Q. And he was claiming IBM was bound to pay
him under the commission formula that he was
provided, correct?

A. Correct.

Q. And he claimed that his commissions were
capped unjustifiably; is that correct?

A. Correct.

Q. Mr. Wilson, like the others,
misunderstood IBM's compensation plan, didn't he?

MR. BARNES: I'm going to object to
the extent "the others" is unclear.
MR. LEE: I will rephrase.
MR. BARNES: I assume you are talking
about the other lawsuits, but...
MR. LEE: I will rephrase.
BY MR. LEE:

Q. Like Mr. Schwarzkopf, like Mr. Kavitz,

Mr. Wilson misunderstood IBM's compensation plan,
didn't he?

A. Correct.

Well, can I amend that? They
misunderstood why we did the adjustment versus they
misunderstood the sales plan.

Q. And what do you mean by that?

A. The sales plan represents what they, you

 

 

Page 176

know, are paid on. He is not disputing he is being
paid on it. What he is disputing is that we did an
adjustment and he is saying that we capped it.
We didn't cap it. We adjusted it for different
reasons. That's not misunderstanding the sales
plan.

Q. He claimed that IBM didn't have a right
to adjust the sales plan, right?

A. Correct.
Q. So he misunderstood that IBM claimed it
did have a right?

MR. BARNES: Objection.

A. Well, but again, it's in the IPL. that he
signed. The disclaimer is in the IPL.

Q. Tunderstand that, but Mr. Wilson didn't
understand that, did he?

MR. BARNES: Objection.

A. That's why he brought the suit, yes.
(Exhibit 93 was marked for
identification, as of 10/19/17.)

BY MR. LEE:

Q. I'm showing you a copy of what I have
marked as Exhibit 93. This is a lawsuit filed in
US. District Court for the District of Maryland by
Michelle Leslie against IBM.

Page 177

Are you familiar with this case?
A. No.
Q. And do you know Michelle -- oh. I said
Michelle. It's Michael.
A. Michael, yeah.
Q. I'msorry. Michael Leslie. Are you
familiar with Michael Leslie?

A. No.
(Exhibit 94 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm showing you what I've marked as
Exhibit 94. So this is a lawsuit filed in the U.S.
District Court for the District of New Jersey by
Griffin Pero versus IBM; is that correct?

A. Yes.

MR. BARNES: I'm just going to object
to the extent it mischaracterizes the

pleadings here.

MR. LEE: It does. I'm sorry. Let me
restate it.
BY MR. LEE:

Q. The first page of this is a declaration
in support of removal. If you look to Exhibit A,
that was the lawsuit that was filed in New York

 

45 (Pages 174 to 177)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 47 of 52

Richard Martinotti

 

 

Page 178
il State Court -- no -- New Jersey, New Jersey State
2 Court by Griffen Pero against IBM. Is that
3 correct?
4 A. Yes,
5 Q. Okay.
6 A. Superior Court of New Jersey.
ii Q. Are you familiar with this suit?
8 A. No, I don't believe I am.
9 Q. Do you know Griffen Pero?
10 A. Iknow the name, but I don’t recall
11 this.
12 Q. Is Griffen Pero a sales representative
13 for IBM?
14 A. Yes.
15 Q. Do you know if this lawsuit involved a
16 dispute over commissions, over unpaid commissions?
17 A. I don't know that.
18 (Exhibit 95 was marked for
19 identification, as of 10/19/17.)
20 BY MR. LEE:
21 Q. I'm showing you what I have marked as
22 Exhibit 95. This is a lawsuit filed in a Virginia
23 court by Charles Tang against IBM and Will Martin.
24 Are you familiar with this lawsuit?
25 A. No.
Page 179
il Q. Do you know Charles Tang?
2 A. No.
3 (Exhibit 96 was marked for
4 identification, as of 10/19/17.)
5 BY MR. LEE:
€ Q. I'm showing you what I have marked as
i Exhibit 96. It is a lawsuit filed in Georgia State
8 Court by Steve Snyder versus IBM.
2 Are you familiar with this lawsuit?
1c A. Iam not.
11 Q. Do you know Stcve Snyder?
12 A. No, Ido not.
13 (Exhibit 97 was marked for
i4 identification, as of 10/19/17.)
15 BY MR. LEE:
1€ Q. I'm showing you what I have marked as
17 Exhibit 97.
is A. That was an acquisition situation, that
1¢ 96 one.
2c Q. [just want to --
21 A. The amount that I was reading so far was
22 that it was an acquisition, but...
23 MR. BARNES: Okay. Wait until he asks
24 you a question.
25 THE WITNESS: Sorry.

Ml
2
3
4
5
6
i
8

3
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ODN DOF WNP

KR
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 180

BY MR. LEE:

Q. Yeah, and you know, I think the court or
the jury or anyone could come back and read this
complaint or any of these complaints just as well
as we can, so my goal here is to find out what you
know about these lawsuits, and the reason I want to
have this complaint for you is so I can refresh
your memory about it if you need to.

A. Okay.

Q. So looking at Exhibit 97, this is a
lawsuit filed in California by Joseph Pfeister --

MR. BARNES: Pfeister.
MR. LEE: Pfeister, thank you. I knew
you would know.
BY MR. LEE:

Q. -- Joseph Pfeister against IBM. Arc you

familiar with this lawsuit?

No.

Do you know a Joseph Pfeister?

No.

Not to be confused with Jason Pfister.
MR. BARNES: No, not at all, not at

OPrpoe

(Exhibit 98 was marked for
identification, as of 10/19/17.)

 

Page 181

BY MR. LEE:

Q. Allright. I'm showing you what I have
marked as Exhibit 98. This is a lawsuit filed in
North Carolina Federal Court for the Middle
District where this same action is pending by Paul
Vinson versus IBM.

Are you familiar with this lawsuit?

A. No.

Q. Do you know Paul Vinson?

A. No. It was another acquisition, by the
way, but I'm sorry, I won't say.

Q. So the cases you are familiar with are
really the ones you gave a deposition in,
Schwarzkopf, Kavitz, Wilson and then, of course,
this case?

A. Correct.

Q. None of the others; we've gone through
15.

A. From '98 to -- correct, I do not know
these.

Q. We've gone through 15 different lawsuits
just now.

A. I think it looks like '80, correct. Are
those '82? Through '83. So '83 through '98, no, I
do -- outside of the ones that you just

 

 

 

46 (Pages 178 to 181)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 48 of 52

Richard Martinotti

 

 

Page 182

highlighted, Schwarzkopf, Kavitz and Wilson.

Q. Okay. Do you know if any of these --
well, I guess just only the three that you are
familiar with, did any of those go to trial?

A. I don't know. I don't follow up on
that. I just did the deposition and that's it.

Q. You've never testified at trial, have
you?

A. Thave not testified at trial.

MR. LEE: Do you want to take a quick
break? I think I am actually rounding the
comer. I may have just 20 minutes left or
something like that.

MR. BARNES: Yeah, let's do it.

MR. LEE: Great.

THE VIDEOGRAPHER: Going off the
record at 2:13 pm.

(Recess taken, 2:13 = 2:23 p m.)
THE VIDEOGRAPHER: We are back on the
record at 2:23 p m.
BY MR. LEE:
22 Q. Mr. Martinotti, one of the topics that
we had today was the mecting in Chicago that was
referenced in an e-mail by Tom Batthany. Do you
know anything about that meeting and what he

references in his e-mail?
A. That was a town hall meeting-type
meeting. I didn't attend it, but that's what that

was.
Q. You said a town hall-type meeting. What
does that mean?

A. We'd get together our sales force and go
through current-event type of information.

Q. Was it everybody from sales reps to VPs?

A. Administration to -- yeah. Anyone
that's within the software organization -- or not
the soft- -- anyone within the Chicagoland area has
the ability to go to a town hall, and then they
will go through and break out into, you know,
different individual tech meetings that are, you
know, unique to their specialty.

Q. Okay. Well, you said anybody in the
Chicagoland area, so it would be this geographic

region here?
A. Correct.
Q. So Tom Batthany is in Richmond.
A. Correct.

Q. What was he doing there?
A. So I knew you were going to get there.
The problem with IBM -- I shouldn't say problem,

Page 184

but the organization within [BM is not
geographic-centric any more. So, in other words,
we don't have a branch office that represents
Chicago. We have businesses and we have the
hardware business, the software business, the
services business. They all have activity. And as
an example, I am in North America software. I am
just housed in Chicago, okay. A friend of mine can
be, you know, in security and he just happens to be
housed in Chicago and his territory is all the
western portion of the Mississippi.

So no longer does IBM organize
themselves around geographic cities, things in that
nature. We organize ourselves around businesses.
So it's the communications business, it's the
distribution, it's the insurance, it's that type of
situation.

So everyone that's in Chicago that
happens to cover all that is in one of those
organizations, we will get together at a town hall
meeting, you know, once every six months, once a
year just to get, you know, camaraderie, to get
things together, and that's what happens.

Q. So what was Tom doing there, Tom
Batthany?

 

 

Page 185

A. Tom was going and representing the
people that he has here under his umbrella for
his --

Q. Isee. So he had some sales reps who
were in Chicago or in the area?

A. Yeah.

Q. And he came to participate and update
them on what was going on?

A. Um-hmm.

Q. Okay. That makes sense.

A. Yes. I'm sorry. [ should have said
"yes" instead of...

Q. That's all right. Do you know anyone
who was there instead of Tom Batthany?

A. No, because I did not attend that
meeting.

Q. Okay. How do you know that that's the
meeting he was talking about?

A. Simply because of the -- what he was --
his correspondence and his statement that he was
here, and that was the reason why he was here.

Q. Okay. You read his e-mail about it, I
think a couple e-mails where he referenced it, and
from that context you are concluding that it was a
town hall meeting for Chicagoland IBM folks?

 

47 (Pages 182 to 185)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 49 of 52

Richard Martinotti

 

 

Page 186

A. Correct.

Q. And as you sit here, you can't identify
anyone besides Tom Batthany who was at that
meeting?

A. Correct, I cannot.

Q. Have you tried to?

A. No.

Q. Did Ronnie Rohrer make a million dollars
in 2015?

A. [don't know. I would have to go back
and look.

Q. You haven't as you sit here today?

A. [have not.

(Exhibit 99 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. I'm showing you what I have marked as
Exhibit 99. This is a copy of IBM's responses to
our first set of interrogatories in this case.

Have you seen these before?

A. Yes.
Q. And did you assist in answering these
interrogatories?

A. I provided whatever archives that I had
available.

Page 187

Q. You provided documents; is that what you
are saying?
A. Yes.

Q. Ifyou look at Pages 4 and 5, the
tesponse to Interrogatory No. 4, this is about the
process for determining what commissions will be
paid; and I want to ask you a focused question
about a portion of the IPL that's quoted in this
response.

At the very bottom of Page 5 -- read as
much of it as you want to. I don't want to stop
you.

Down at the last sentence on Page 5 it
says, it quotes the language from the IPL that
"Managers below the highest level of management do
not know whether IBM will or will not change or
adopt any particular compensation plan.”

Do you see that?

A. Cortect, yes.

Q. Who is included in this managers below
the highest -- well, strike that. I phrased that
incorrectly.

What managers are at the highest level
of management?

A. Within the geo, within the North America

 

Page 188

organization, it would be John Dunderdale as the
North America software. He would be given a
nondisclosure, but nobody below him.

Q. What do you mean, given a nondisclosure?

A. He would sign a nondisclosure saying
that, you know, he is being disclosed information
that he can't speak about.

Q. What does that have to do with that?

A. So, in other words, when they go through
and do reviews of sales plans and updates or
changes, they will review it with John for his
opinion; and so John knows that potentially we are
going to, say, change the SaaS plan or change the
transactional plan, That's what --

Q. So he will know that but he won't
disclose it to you --

A. Correct.

Q.  -- because you are saying you understand
he signed an agreement --

A. Correct.

Q. -- with maybe IBM's management above

A. Right.
Q._ -- saying that he wan't disclose those
kinds of things to anyone below his level?

Page 189

A. Correct.

Q. Why is that?

A. You only want information for the
current sales plan period that is relevant for the
current sales plan period out in the field. You
don't need to go through and discuss and make
available any future thoughts or plans because you
don't want to influence or negatively influence,
positively or negatively influence.

Q. So this comment really relates more to
future plans; is that what you are saying?

A. Yes.

Q. All right.
(Exhibit 100 was marked for
identification, as of 10/19/17.)
BY MR. LEE:

Q. Showing you what I have marked as
Exhibit 100, These are IBM's supplemental
responses to our first sets of discovery.

Have you seen these before?

A. Yeah,

Q. Did you assist in preparing these?

A. Again, with outside of, you know,
providing my archives.

Q. Now, ifyou look at Interrogatory No. 6,

 

48 (Pages 186 to 189)

Golkow Litigation Services - 877.370.DEPS

 
 

Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 50 of 52

Richard Martinotti

 

Page 190

the very last line there refers to some page
numbers there. I just want to confirm, the very
last -- right here (indicating).

A. Oh, okay.

Q. [just want to confirm that what's been
referred to there is that chart, spreadsheet that
we have talked about before today.

A. 427, yes.
Q. And that’s Exhibit...
A. 64.

MR. LEE: Okay. Great.

And Justin, I didn't see a
verification on these, but that doesn't mean
you didn't give it. I just don't know. Do
you know if you guys have done a verification?

MR. BARNES: I would assume so, but
let me double-check.

MR. LEE: I was kind of thinking you
did too, but I don't know.

MR. BARNES: I can double-check that.

MR. LEE: Will Mr. Martinotti be
verifying these if he hasn't already, or do
you know who would do it?

MR. BARNES: Yes.

MR. LEE: Do you want to handle it

 

real quickly?

MR. BARNES: Yeah, sure.

BY MR. LEE:

Q. Mr. Martinotti, Exhibits 99 and 100 are
the responses to these interrogatories by IBM --

MR. BARNES: I know for sure that
99 -- I'm sorry to interrupt you.

MR. LEE: That's okay.

MR. BARNES: I know for sure that we
served a verification for 99. I thought we
did onc for 100 too, but I can't be sure about
100, so I don't know if we need to go through
the process with 99. I can probably pull that
up real quick.

MR. LEE: I'm just going to ask him.

I think that would pretty much handle it, I

think.

BY MR. LEE:

Q. Mr. Martinotti, Exhibits 99 and 100,
they contain IBM's responses to our
interrogatories. Are these responses complete and
accurate to the best of IBM's knowledge?

A. Yes.

(Exhibit 101 was marked for
identification, as of 10/19/17.)

 

Page 191

 

Page 192

BY MR. LEE:

Q. Allright, Mr. Martinotti. I'm showing
you what I have marked as Exhibit 101. It's a copy
of IBM's responses to our second set of
interrogatories. Have you seen these?

A. Yes.

Q. Are these responses complete and
accurate to the best of IBM's knowledge?

A. Yes.

MR. LEE: All right. Ifyou will give
me one minute just to look over my notes, we
may be finished.

MR. BARNES: Yes. One minute, that's
it, 60 seconds,

MR. LEE: Start the clock.

MR. BARNES: It's ticking away.

MR. LEE: That's all I have.

Mr. Martinotti, I appreciate your time today.

I don't have any further questions for you.

THE WITNESS: Okay.

MR. BARNES: I have a couple of
followups just to clarify a couple of things.

EXAMINATION
BY MR. BARNES:
Q. You remember talking earlier about the

Page 193

review on the BB&T deal of Bobby's commissions is
based on relative contribution. Do you remember
saying that?

A. Yes.

Q. "Relative" to me seems that it suggests
it's relative to something else, and I just want to
make sure we are clear on what you mean by
"relative contribution.”

A. How his performance matched with the
other participants and balanced with the other
participants.

Q. And how his pay balanced with the others
as well? ‘

A. Yes.

Q. You also remember talking about the
Phillips deal earlier today?

A. Yes.

Q. And you explained the differences
between that inspection and the BB&T inspection.
Do you remember talking about that?

A. Yes.

Q. Is that still considered a significant
transaclion review, the Phillips deal?

A. Yes.

Q. And IBM's position that it has the

 

49 (Pages 190 to 193)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 51 of 52

Richard Martinotti

 

 

 

Page 194 Page 196
il ability to review the commissions in those sorts of ill informed Bob Choplin directly that the Phillips
Z deals, what is that based on? 2 deal --
3 A. I'mnot sure I'm following your 3 A. Let's put it this way: I don't know.
4 question. 4 Q. Mr. Barnes asked you whether the word
5 Q. So is it based on the terms of the IPL? 5 "uncapped" was used at the 2015 first half kickoff
€ A. Yes. 6 meeting.
7 Q. Let's look at Exhibit 45 really quick. ni A. Yes.
8 I just want to make sure this is clear. If you'd 8 Q. Can you say that it wasn't used?
9 look at the second page of that where it says 9 A. No.
1¢ primary revenue achievement was 3.9 million. 10 MR. LEE: I don't have any other
11 A. Correct, 11 further questions. Thank you,
12 Q. Is that the total revenue achievement 12 MR. BARNES: We will reserve the right
13 for the first half of '15 -- 13 to rcad and sign.
14 A. Correct. 14 THE VIDEOGRAPHER: Going off the
15 Q.  -- or just one deal? 15 record at 2:44 pm. This concludes the
16 A. No. That's the total for this time 16 videotaped deposition of Mr. Martinotti.
17 period of this specific statement. 17 (At 2:44 p m. the deposition was
18 Q. Okay. So the -- 18 concluded.)
1¢ A. So this is the full six months or the -- 19
2c yeah, this is the full, so this is everything in 20
21 his territory. 21
22 Q. Okay. And the incentive amounts that 22
23 are listed on here, those would be the total 23
24 amounts for the plan period too, correct? 24
25 A. Correct. 25
Page 195 Page 197
1 Q. And then lastly, would you defer to Tom 1 CERTIFICATE OF CERTIFIED SHORTHAND REPORTER
2 d Haleh’ ti b hat they di d 2 I, PAULINE M VARGO, a Certified
and Halen's testimony about what they discusse Shorthand Reporter of the State of Illinois,
3 with Bobby Choplin? 3 CSR No 84-1573, do hereby certify:
4 A. Yes 4 That previous to the commencement of the
. ° examination of the witness, the witness was duly
5) Q. Actually one more, not lastly. You sworn to testify the whole truth concerning the
6 remember talking about the sales kickoff meeting in matters herein;
7 Vegas earlier today? That the foregoing deposition transcript
8 A. Yes 7 was reported stenographically by me and thereafter
. . teduced to typewriting under my personal direction;
9 Q. Do you know whether the word "uncapped" 8
10 7 That the witness has requested a review
Swasrashially used at a meeting? 9 of this transcript pursuant to Rule 30(e)(1);
11 MR. LEE: Objection. 10 That the foregoing constitutes a true
12 A. No. record of the testimony given by said witness
' 11 before this reporter;
13 MR. BARNES: That's all I have got. 12 ‘That I am not a relative, employee,
14 FURTHER EXAMINATION attorney or counsel, nor a relative or employee of
13 such attomey or counscl, for any of the partics
15 BY MR. LEE: hereto, nor interested directly or indirectly in
16 Q. Mr. Martinotti, what, if any, evidence 14 the outcome of this action oth DA
. 15 ERTIFIED TO THIS 27th DAY OF OCTOBE
i7 do you have that Bobby Choplin was ever told that AD, ae © THIS 27th aaa
18 the Phillips deal was reviewed under the i
19 significant transaction policy? Pauline M Vargo, RPR, CRR
20 A. What evidence? 18 Illinois Certified Shorthand
21 Q. Yes. 5 Reporter No 84-1573
22 A. I thought there was correspondence with 20
23 him about Phillip. There's e-mails with Phillips. -
24 Yeah, there's -- aren't there? 23
25 Q. Are you saying there is an e-mail that 7

 

 

50 (Pages 194 to 197)

Golkow Litigation Services - 877.370.DEPS

 
Case 3:20-cv-05850-TSH Document 1-1 Filed 08/19/20 Page 52 of 52

Richard Martinotti

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 198 Page 200
1 INSTRUCTIONS TO WITNESS 1 CASE NAME: Choplin vs. IBM
2 2 1:16-cv-1412-TDS-JEP
3 Please read your deposition over 3 Thereby certify that I have read the
4 carefully and make any necessary corrections. You ‘ foregoing transcript of my deposition, given on
5 should state the reason in the appropriate space on ° October 19, 2017, at the place aforesaid,
6 the errata sheet for any corrections that are made. 7 consisting of pages 1 through 200, and I do
y a . . :
. : 7 again subscribe and make oath that the same is
7 After doing so, please sign the errata 6 ;
, . 8 a true, correct, and complete transcript of my
. sheet = date it. It will be attached to your 9 deposition so given as aforesaid, as it now appears.
9 deposition. 10 Please check one:
10 It is imperative that you return the 11 I made no corrections
1i original errata sheet to the deposing attorney 12 Number of errata sheets
12 within thirty (30) days of receipt of the 13 submitted
13 deposition transcript by you. If you fail to do 14
14 so, the deposition transcript may be deemed to be 1s (Signed)
15 accurate and may be used in court. 16
16 17
17 18 RICTIARD MARTINOTTI DATE
18 19
20
" 21 SUBSCRIBED AND SWORN TO
20 .
before me this day
21 22 oof ,AD.20__.
22 23
23 Notary Public
24 24
25 25
Page 199
all ERRATA
CASE NAME: Choplin vs IBM
30(b\6) DEPOSITION OF: IBM by RICHARD MARTINOTTI
DATE TAKEN: October 19, 2017
3 PAGE LINE CHANGE
4 <=
5 REASON:
6
7 REASON:
8 —
9 REASON.
10 ae
qi REASON:
12 ee
13 REASON
14 _
15 REASON
16 _
17 REASON:
18 ee
19 REASON:
20 ee
21 REASON
22 _
23 REASON
24 _
25 REASON:

 

 

 

51 (Pages 198 to 200)

Golkow Litigation Services - 877.370.DEPS

 
